

WORKHORSE GROUP INC.


Senior Secured Convertible Note due 2022


Certificate No. A-1


Workhorse Group Inc., a Nevada corporation (the “Company”), for value received,
promises to pay to HT Investments MA, LLC (the “Initial Holder”), or its
registered assigns, one hundred and twelve percent (112%) of the principal sum
of forty-one million dollars ($41,000,000) (such principal sum, the “Principal
Amount,” and 112% of such Principal Amount, the “Maturity Principal Amount”) on
November 1, 2022, and to pay interest thereon, as provided in this Note, in each
case as provided in and subject to the other provisions of this Note, including
the earlier redemption, repurchase or conversion of this Note.


Additional provisions of this Note are set forth on the other side of this Note.


[The Remainder of This Page Intentionally Left Blank; Signature Page Follows]









--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Workhorse Group Inc. has caused this instrument to be duly
executed as of the date set forth below.


WORKHORSE GROUP INC.




Date: December 9, 2019   By: /s/ Duane A. Hughes
Name: Duane A. Hughes
Title: Chief Executive Officer






[Signature Page to Senior Secured Convertible Note due 2022, Certificate No.
A-1]



--------------------------------------------------------------------------------



WORKHORSE GROUP INC.


Senior Secured Convertible Note due 2022


This Note (this “Note” and, collectively with any Note issued in exchange
therefor or in substitution thereof, the “Notes”) is issued by Workhorse Group
Inc., a Nevada corporation (the “Company”), and designated as its “Senior
Secured Convertible Notes due 2022.”


Section 1.DEFINITIONS.
“Affiliate” has the meaning set forth in Rule 144 under the Securities Act.


"Attribution Parties" means, collectively, the following Persons and entities:
(i) any investment vehicle, including, any funds, feeder funds or managed
accounts, currently, or from time to time after the Issuance Date, directly or
indirectly managed or advised by the Holder's investment manager or any of its
Affiliates or principals, (ii) any direct or indirect Affiliates of the Holder
or any of the foregoing, (iii) any Person acting or who could be deemed to be
acting as a “group” (within the meaning of Section 13(d)(3) of the Exchange Act)
together with the Holder or any of the foregoing and (iv) any other Persons
whose beneficial ownership of the Common Stock would or could be aggregated with
the Holder's and the other Attribution Parties for purposes of Section 13(d) of
the Exchange Act. For clarity, the purpose of the foregoing is to subject
collectively the Holder and all other Attribution Parties to the Maximum
Percentage.


“Authorized Denomination” means, with respect to the Notes, a Principal Amount
thereof equal to $1,000 or any integral multiple of $1,000 in excess thereof.


“Bankruptcy Law” means Title 11, United States Code, or any similar U.S. federal
or state or non-U.S. law for the relief of debtors.


“Board of Directors” means the board of directors of the Company or a committee
of such board duly authorized to act on behalf of such board.


“Business Combination Event” has the meaning set forth in Section 10.


“Business Day” means any day other than a Saturday, a Sunday or any day on which
the Federal Reserve Bank of New York is authorized or required by law or
executive order to close or be closed.


“Capital Lease” means, with respect to any Person, any leasing or similar
arrangement conveying the right to use any property, whether real or personal
property, or a combination thereof, by that Person as lessee that, in conformity
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of such Person.



- 1 -

--------------------------------------------------------------------------------



“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a Capital Lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.


“Capital Stock” of any Person means any and all shares of, interests in, rights
to purchase, warrants or options for, participations in, or other equivalents
of, in each case however designated, the equity of such Person, but excluding
any debt securities convertible into such equity.


“Cash” means all cash and liquid funds. 


“Cash Equivalents” means, as of any date of determination, any of the following:
(A) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government, or (ii) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one (1) year
after such date; (B) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one (1) year after
such date and having, at the time of the acquisition thereof, a rating of at
least A-1 from Standard & Poor’s Corporation or at least P-1 from Moody’s
Investors Service; (C) commercial paper maturing no more than one (1) year from
the date of creation thereof and having, at the time of the acquisition thereof,
a rating of at least A-1 from Standard & Poor’s Corporation or at least P-1 from
Moody’s Investors Service; (D) certificates of deposit or bankers’ acceptances
maturing within one (1) year after such date and issued or accepted by any
commercial bank organized under the laws of the United States of America or any
State thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (E) shares of any money market mutual fund that (i)
has substantially all of its assets invested continuously in the types of
investments referred to in clauses (A) and (B) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
Standard & Poor’s Corporation or Moody’s Investors Service. 


“Close of Business” means 5:00 p.m., New York City time.


“Collateral” has the meaning set forth in the Security Agreement.


“Collateral Agent” means HT Investments MA, LLC in its capacity as collateral
agent for the Holder and each Other Holder, together with any successor thereto
in such capacity.


“Commission” means the U.S. Securities and Exchange Commission.


- 2 -

--------------------------------------------------------------------------------



“Common Stock” means the common stock, $0.001 par value per share, of the
Company, subject to Section 8(J).


“Common Stock Change Event” has the meaning set forth in Section 8(J).


“Company Redemption Base Price” means, with respect to a redemption of this Note
pursuant to Section 7(A), a cash amount equal to the greater of (A) the portion
of the then outstanding Maturity Principal Amount of such Note elected to be
redeemed by the Company; and (B) one hundred and fifteen percent (115%) of the
product of (i) the Conversion Rate in effect as of the Trading Day immediately
preceding the related Company Redemption Date; (ii) the Principal Amount of this
Note to be so redeemed divided by $1,000; and (iii) the Company Redemption Stock
Price for such redemption.


“Company Redemption Date” has the meaning set forth in Section 7(A).


“Company Redemption Excess Amount” means, with respect to a redemption of this
Note pursuant to Section 7(A), a cash amount equal to (A) one hundred and
fifteen percent (115%) of the product of (i) the Conversion Rate in effect as of
the Trading Day immediately preceding the related Company Redemption Date; (ii)
the Principal Amount of this Note to be so redeemed divided by $1,000; and (iii)
the Company Redemption Stock Price for such redemption; minus (B) the Maturity
Principal Amount of such Note; provided, that such Company Redemption Excess
Amount shall not be less than zero.


“Company Redemption Price” means the cash price payable by the Company to redeem
this Note pursuant to Section 7(A)(ii).


“Company Redemption Stock Price” means, with respect to any redemption of this
Note, the highest Daily VWAP per share of Common Stock occurring during the
thirty (30) consecutive days ending on, and including, the day immediately
before the related Company Redemption Date.


“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (A) any
Indebtedness or other obligations of another Person, including any such
obligation directly or indirectly guaranteed, endorsed, co-made or discounted or
sold with recourse by that Person, or in respect of which that Person is
otherwise directly or indirectly liable; (B) any obligations with respect to
undrawn letters of credit, corporate credit cards or merchant services issued
for the account of that Person; and (C) all obligations arising under any
interest rate, currency or commodity swap agreement, interest rate cap
agreement, interest rate collar agreement, or other agreement or arrangement
designated to protect a Person against fluctuation in interest rates, currency
exchange rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such
- 3 -

--------------------------------------------------------------------------------



Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith; provided, however, that such amount shall not in any event exceed
the maximum amount of the obligations under the guarantee or other support
arrangement 


“Conversion Consideration” has the meaning set forth in Section 8(D)(i).


“Conversion Date” means, with respect to a Note, the first Business Day on which
the requirements set forth in Section 8(C)(i) to convert such Note are
satisfied.


“Conversion Price” means, as of any time, an amount equal to (A) one thousand
dollars ($1,000) divided by (B) the Conversion Rate in effect at such time.


“Conversion Rate” initially means 327.8689 shares of Common Stock per $1,000
Principal Amount of Notes; provided, however, that the Conversion Rate is
subject to adjustment pursuant to Section 8; provided, further, that whenever
this Note refers to the Conversion Rate as of a particular date without setting
forth a particular time on such date, such reference will be deemed to be to the
Conversion Rate immediately after the Close of Business on such date.


“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by the
Company or in which the Company now holds or hereafter acquires any interest.


“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.


“Covering Price” has the meaning set forth in Section 8(D)(v)(1).


“Certus” has the meaning set forth in the definition of “Permitted Investments”.


“Daily VWAP” means, for any VWAP Trading Day, the per share volume-weighted
average price of the Common Stock as displayed under the heading “Bloomberg
VWAP” on Bloomberg page “WKHS <EQUITY> VAP” (or, if such page is not available,
its equivalent successor page) in respect of the period from the scheduled open
of trading until the scheduled close of trading of the primary trading session
on such VWAP Trading Day (or, if such volume-weighted average price is
unavailable, the market value of one share of Common Stock on such VWAP Trading
Day, determined, using a volume-weighted average price method, by a nationally
recognized independent investment banking firm selected by the Company). The
Daily VWAP will be determined without regard to after-hours trading or any other
trading outside of the regular trading session.


“Default” means any event that is (or, after notice, passage of time or both,
would be) an Event of Default.



- 4 -

--------------------------------------------------------------------------------



“Default Interest” has the meaning set forth in Section 4(B).


“Defaulted Amount” has the meaning set forth in Section 4(B).


“Defaulted Shares” has the meaning set forth in Section 8(D)(v).


“Deferral Notice” has the meaning set forth in Section 7(B)(ii).


“Disqualified Stock” means, with respect to any Person, any Capital Stock that
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable at the option of the holder) or upon the happening
of any event:


(A) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise;


(B) is convertible or exchangeable for Indebtedness or Disqualified Stock
(excluding Capital Stock convertible or exchangeable solely at the option of the
issuer or a Subsidiary; provided that any such conversion or exchange will be
deemed an incurrence of Indebtedness or Disqualified Stock, as applicable); or


(C) is redeemable at the option of the holder thereof, in whole or in part,


in the case of each of clauses (A), (B) and (C), at any point prior to the one
hundred eighty-first (181st) day after the Maturity Date. 


“DTC” means The Depository Trust Company.


“Early Redemption Date” means, with respect to a Note, (A) the first calendar
day of each month beginning on January 1, 2020; and (B) if not otherwise
included in clause (A), the Maturity Date.


“Early Redemption Payment” means, (A) with respect to Early Redemption Dates up
to and including March 1, 2020, zero dollars ($0), and (B) with respect to Early
Redemption Dates after March 1, 2020, up to one million six hundred eighty
thousand dollars ($1,680,000) on each such Early Redemption Date; provided, that
the Holder and the Company may agree to increase the size of any Early
Redemption Payment by mutual written consent; and provided further, that in no
event shall the amount of any Early Redemption Payment exceed one hundred and
twelve percent (112%) of the portion of the Principal Amount being redeemed as
of such Early Redemption Date.


“Early Redemption Stock Payment Date” has the meaning set forth in Section 5(C).


“Early Redemption Stock Payment Notice” has the meaning set forth in Section
5(C).


- 5 -

--------------------------------------------------------------------------------



“Early Redemption Stock Payment Period” has the meaning set forth in Section
5(C).


“Eligible Exchange” means any of The New York Stock Exchange, The Nasdaq Capital
Market, The Nasdaq Global Market or The Nasdaq Global Select Market (or any of
their respective successors).


“Equipment” means all “equipment” as defined in the UCC with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing. 


“Equity Conditions” will be deemed to be satisfied as of any date if all of the
following conditions are satisfied as of such date and on each of the twenty
(20) previous Trading Days: (A) the shares issuable upon conversion of this Note
are Freely Tradable; (B) the Holder is not in possession of any material
non-public information provided by or on behalf of the Company; (C) the issuance
of such shares will not be limited by Section 8(K); (D) the Company is in
compliance with Section 8(E)(i) and such shares will satisfy Section 8(E)(ii);
(E) no public announcement of a pending, proposed or intended Fundamental Change
has occurred that has not been abandoned, terminated or consummated; (F) the
Daily VWAP per share of Common Stock is not less than $1.50 (subject to
proportionate adjustments for events of the type set forth in Section
8(G)(i)(1)); (G) the daily dollar trading volume (as reported on Bloomberg) of
the Common Stock on the applicable Eligible Exchange is not less than six
hundred thousand dollars ($600,000); and (H) no Default or Event of Default will
have occurred or be continuing.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.


“Event of Default” has the meaning set forth in Section 11(A).


“Event of Default Acceleration Amount” means, with respect to the delivery of a
notice pursuant to Section 11(B)(ii) declaring this Note to be due and payable
immediately on account of an Event of Default, a cash amount equal to the
greater of (A) one hundred and ten percent (110%) of the then outstanding
principal portion of the Maturity Principal Amount of this Note; and (B) one
hundred and fifteen percent (115%) of the product of (i) the Conversion Rate in
effect as of the Trading Day immediately preceding the date such notice is so
delivered; (ii) the total then outstanding principal portion of the Principal
Amount (expressed in thousands) of this Note; and (iii) the greater of (x) the
highest Daily VWAP per share of Common Stock occurring during the thirty (30)
consecutive VWAP Trading Days ending on, and including, the VWAP Trading Day
immediately before the date such notice is so delivered and (y) the highest
Daily VWAP per share of Common Stock occurring during the thirty (30)
consecutive VWAP Trading Days ending on, and including, the VWAP Trading Day
immediately before the date the applicable Event of Default occurred.


- 6 -

--------------------------------------------------------------------------------



“Event of Default Additional Shares” means, with respect to the conversion of
this Note (or any portion of this Note), an amount equal to the excess, if any,
of (A) the Event of Default Conversion Rate applicable to such conversion over
(B) the Conversion Rate that would otherwise apply to such conversion without
giving effect to Section 8(I). For the avoidance of doubt, the Event of Default
Additional Shares cannot be a negative number.


“Event of Default Conversion Period” means, with respect to an Event of Default,
the period beginning on, and including, the date such Event of Default occurs
and ending on later of (A) the twentieth (20th) Trading Day after the Holder’s
receipt of an Event of Default Notice and (B) the date such Event of Default is
cured.


“Event of Default Conversion Price” means, with respect to the conversion of
this Note (or any portion of this Note), the greater of (i) the Floor Price and
(ii) the lesser of (A) the Conversion Price that would be in effect immediately
after the Close of Business on the Conversion Date for such conversion, without
giving effect to Section 8(I); and (B) seventy five percent (75%) of the lowest
Daily VWAP per share of Common Stock during the ten (10) consecutive VWAP
Trading Days ending on, and including, such Conversion Date (or, if such
Conversion Date is not a VWAP Trading Day, the immediately preceding VWAP
Trading Day).


“Event of Default Conversion Rate” means, with respect to the conversion of this
Note (or any portion of this Note), an amount (rounded to the nearest 1/10,000th
of a share of Common Stock (with 5/100,000ths rounded upward)) equal to (A) one
thousand dollars ($1,000) divided by (B) the Event of Default Conversion Price
applicable to such conversion.


“Event of Default Notice” has the meaning set forth in Section 11(C).


“Ex-Dividend Date” means, with respect to an issuance, dividend or distribution
on the Common Stock, the first date on which shares of Common Stock trade on the
applicable exchange or in the applicable market, regular way, without the right
to receive such issuance, dividend or distribution (including pursuant to due
bills or similar arrangements required by the relevant stock exchange). For the
avoidance of doubt, any alternative trading convention on the applicable
exchange or market in respect of the Common Stock under a separate ticker symbol
or CUSIP number will not be considered “regular way” for this purpose.


“Excess Shares” has the meaning set forth in Section 8(K)(i).


“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.


“Expiration Date” has the meaning set forth in Section 8(G)(i)(5).


“Expiration Time” has the meaning set forth in Section 8(G)(i)(5).


"Floor Price" means $0.57. 

- 7 -

--------------------------------------------------------------------------------






“Forced Conversion” means the conversion of this Note pursuant to Section 8(G).


“Freely Tradable” means, with respect to any shares of Common Stock issued or
issuable upon conversion of this Note, that (A) such shares would be eligible to
be offered, sold or otherwise transferred by the Holder pursuant to Rule 144,
without any requirements as to volume, manner of sale, availability of current
public information (whether or not then satisfied) or notice under the
Securities Act and without any requirement for registration under any state
securities or “blue sky” laws; or (B) such shares are (or, when issued, will be)
(i) represented by book-entries at DTC and identified therein by an
“unrestricted” CUSIP number; (ii) not represented by any certificate that bears
a legend referring to transfer restrictions under the Securities Act or other
securities laws; and (iii) listed and admitted for trading, without suspension
or material limitation on trading, on an Eligible Exchange; and (C) no delisting
or suspension by such Eligible Exchange has been threatened (with a reasonable
prospect of delisting occurring after giving effect to all applicable notice,
appeal, compliance and hearing periods) or reasonably likely to occur or pending
as evidenced by (x) a writing by such Eligible Exchange or (y) the Company
falling below the minimum listing maintenance requirements of such Eligible
Exchange.


“Fundamental Change” means any of the following events:
(A) a “person” or “group” (within the meaning of Section 13(d)(3) of the
Exchange Act), other than the Company or its Wholly Owned Subsidiaries, or the
employee benefit plans of the Company or its Wholly Owned Subsidiaries, files
any report with the Commission indicating that such person or group has become
the direct or indirect “beneficial owner” (as defined below) of shares of the
Company’s common equity representing more than fifty percent (50%) of the voting
power of all of the Company’s then-outstanding common equity;


(B) the consummation of (i) any sale, lease or other transfer, in one
transaction or a series of transactions, of all or substantially all of the
assets of the Company and its Subsidiaries, taken as a whole, to any Person
(other than solely to one or more of the Company’s Wholly Owned Subsidiaries);
or (ii) any transaction or series of related transactions in connection with
which (whether by means of merger, consolidation, share exchange, combination,
reclassification, recapitalization, acquisition, liquidation or otherwise) all
of the Common Stock is exchanged for, converted into, acquired for, or
constitutes solely the right to receive, other securities, cash or other
property (other than a subdivision or combination, or solely a change in par
value, of the Common Stock); provided, however, that any merger, consolidation,
share exchange or combination of the Company pursuant to which the Persons that
directly or indirectly “beneficially owned” (as defined below) all classes of
the Company’s common equity immediately before such transaction directly or
indirectly “beneficially own,” immediately after such transaction, more than
fifty percent (50%) of all classes of common equity of the surviving, continuing
or acquiring company or other transferee, as applicable, or the parent thereof,
in substantially
- 8 -

--------------------------------------------------------------------------------



the same proportions vis-à-vis each other as immediately before such transaction
will be deemed not to be a Fundamental Change pursuant to this clause (B);


(C) the Company’s stockholders approve any plan or proposal for the liquidation
or dissolution of the Company; or


(D) the Common Stock ceases to be listed on any Eligible Exchange.


For the purposes of this definition, (x) any transaction or event described in
both clause (A) and in clause (B)(i) or (ii) above (without regard to the
proviso in clause (B)) will be deemed to occur solely pursuant to clause (B)
above (subject to such proviso); and (y) whether a Person is a “beneficial
owner” and whether shares are “beneficially owned” will be determined in
accordance with Rule 13d-3 under the Exchange Act.


“Fundamental Change Redemption Date” means the date designated by the Holder for
redemption of this Note in connection with a Fundamental Change, as provided in
Section 6(F).


“Fundamental Change Base Repurchase Price” means, with respect to this Note (or
any portion of this Note) to be repurchased upon a Repurchase Upon Fundamental
Change, a cash amount equal to one hundred and ten percent (110%) of the
Maturity Principal Amount of such Note (or portion thereof) to be so
repurchased; provided, however, that if the Equity Conditions are not satisfied
on each day from, and including, the date when the Fundamental Change Notice for
the related Fundamental Change is sent and ending on, and including, the date
when such repurchase is completed, then, if higher, the Fundamental Change Base
Repurchase Price will instead be one hundred and fifteen percent (115%) of the
product of (A) the Conversion Rate in effect as of the Trading Day immediately
preceding the effective date of such Fundamental Change; (B) the Principal
Amount of this Note to be repurchased upon a Repurchase Upon Fundamental Change
divided by $1,000; and (C) the Fundamental Change Stock Price for such
Fundamental Change.


“Fundamental Change Notice” has the meaning set forth in Section 6(C).


“Fundamental Change Repurchase Date” means the date as of which this Note must
be repurchased for cash in connection with a Fundamental Change, as provided in
Section 6(B).


“Fundamental Change Repurchase Price” means the cash price payable by the
Company to repurchase this Note (or any portion of this Note) upon its
Repurchase Upon Fundamental Change, calculated pursuant to Section 6(D).


“Fundamental Change Stock Price” means, with respect to any Fundamental Change,
the highest Daily VWAP per share of Common Stock occurring during the thirty
(30) consecutive days ending on, and including, the day immediately before the
effective date of such Fundamental Change.


- 9 -

--------------------------------------------------------------------------------



“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided the definitions set forth in
this Note and any financial calculations required by thereby shall be computed
to exclude any change to lease accounting rules from those in effect pursuant to
Financial Accounting Standards Board Accounting Standards Codification 840
(Leases) and other related lease accounting guidance as in effect on the date
hereof. 


“Holder” means the person in whose name this Note is registered on the books of
the Company, which initially is the Initial Holder.


The term “including” means “including without limitation,” unless the context
provides otherwise.


“Indebtedness” means, indebtedness of any kind, including, without duplication
(A) all indebtedness for borrowed money or the deferred purchase price of
property or services (excluding trade credit entered into in the ordinary course
of business due within ninety (90) days), including reimbursement and other
obligations with respect to surety bonds and letters of credit, (B) all
obligations evidenced by notes, bonds, debentures or similar instruments, (C)
all Capital Lease Obligations, (D) all Contingent Obligations, and (E)
Disqualified Stock.


“Independent Investigator” has the meaning set forth in Section 9(Q).


“Initial Holder” has the meaning set forth in the cover page of this Note.


“Interest Payment Date” means, with respect to a Note, (A) each February 1, May
1, August 1 and November 1 of each calendar year, beginning on February 1, 2020;
and (B) if not otherwise included in clause (A), the Maturity Date.


“Intellectual Property” means all of the Company’s Copyrights; Trademarks;
Patents; Licenses; trade secrets and inventions; mask works; the Company’s
applications therefor and reissues, extensions, or renewals thereof; and the
Company’s goodwill associated with any of the foregoing, together with the
Company’s rights to sue for past, present and future infringement of
Intellectual Property and the goodwill associated therewith. 


“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person or the purchase of any assets
of another Person for greater than the fair market value of such assets to
solely the extent of the amount in excess of the fair market value.


“Issue Date” means December 6, 2019.



- 10 -

--------------------------------------------------------------------------------



“Last Reported Sale Price” of the Common Stock for any Trading Day means the
closing sale price per share (or, if no closing sale price is reported, the
average of the last bid price and the last ask price per share or, if more than
one in either case, the average of the average last bid prices and the average
last ask prices per share) of Common Stock on such Trading Day as reported in
composite transactions for the principal U.S. national or regional securities
exchange on which the Common Stock is then listed. If the Common Stock is not
listed on a U.S. national or regional securities exchange on such Trading Day,
then the Last Reported Sale Price will be the last quoted bid price per share of
Common Stock on such Trading Day in the over-the-counter market as reported by
OTC Markets Group Inc. or a similar organization. If the Common Stock is not so
quoted on such Trading Day, then the Last Reported Sale Price will be the
average of the mid-point of the last bid price and the last ask price per share
of Common Stock on such Trading Day from a nationally recognized independent
investment banking firm selected by the Company.


“License” means any Copyright License, Patent License, Trademark License or
other written license of rights or interests.


“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest; provided, that for the
avoidance of doubt, licenses, strain escrows and similar provisions in
collaboration agreements, research and development agreements that do not create
or purport to create a security interest, encumbrance, levy, lien or charge of
any kind shall not be deemed to be Liens for purposes of this Note. 


“Market Disruption Event” means, with respect to any date, the occurrence or
existence, during the one-half hour period ending at the scheduled close of
trading on such date on the principal U.S. national or regional securities
exchange or other market on which the Common Stock is listed for trading or
trades, of any material suspension or limitation imposed on trading (by reason
of movements in price exceeding limits permitted by the relevant exchange or
otherwise) in the Common Stock or in any options contracts or futures contracts
relating to the Common Stock.


“Market Stock Payment Price” means, with respect to any Interest Payment Date,
Early Redemption Stock Payment Date, Fundamental Change Redemption Date or
Company Redemption Date, as applicable, an amount equal to the greater of (A)
the Floor Price and (B) ninety percent (90%) of the lesser of (i) the Daily VWAP
on the VWAP Trading Day immediately prior to such Interest Payment Date, Early
Redemption Stock Payment Date, Fundamental Change Redemption Date or Company
Redemption Date, as applicable, and (ii) the average of the lowest two (2) Daily
VWAPs during the five (5) VWAP Trading Day period ending on, (x) with respect to
an Interest Payment Date, Fundamental Change Redemption Date or Company
Redemption Date, as applicable, the VWAP Trading Day immediately prior to such
Interest Payment Date, Fundamental Change Redemption Date or
- 11 -

--------------------------------------------------------------------------------



Company Redemption Date, as applicable, and, (y) with respect to an Early
Redemption Stock Payment Date, such Early Redemption Stock Payment Date.


“Maturity Date” means November 1, 2022.


“Maturity Principal Amount” has the meaning set forth in the cover page of this
Note.


“Maximum Percentage” has the meaning set forth in Section 8(K)(i).

“Open of Business” means 9:00 a.m., New York City time.


The term “or” is not exclusive, unless the context expressly provides otherwise.


“Other Holder” means any person in whose name any Other Note is registered on
the books of the Company.


“Other Notes” means any Notes that are of the same class of this Note and that
are represented by one or more certificates other than the certificate
representing this Note.


“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, and all applications for letters patent
of, or rights corresponding thereto, in the United States or any other country.


“Patent License” means any written agreement granting any right with respect to
any invention covered by a Patent that is in existence or a Patent application
that is pending, in which agreement the Company now holds or hereafter acquires
any interest.


“Permitted Indebtedness” means (A) Indebtedness evidenced by this Note; (B)
Indebtedness deemed to be disclosed pursuant to the Securities Purchase
Agreement, as in effect as of the Issue Date (including all other Indebtedness
accrued in the balance sheet included in the Company’s Quarterly Report on Form
10-Q for the quarter ended September 30, 2019); (C) Indebtedness of up to five
million dollars ($5,000,000) outstanding at any time secured by a Lien described
in clause (G) of the defined term “Permitted Liens,” provided such Indebtedness
does not exceed the cost of the Equipment and related expenses financed with
such Indebtedness; (D) Indebtedness to trade creditors incurred in the ordinary
course of business, including Indebtedness incurred in the ordinary course of
business with corporate credit cards; (E) Indebtedness that also constitutes a
Permitted Investment; (F) Subordinated Indebtedness of the Company; (G)
reimbursement obligations in connection with letters of credit or similar
instruments that are secured by Cash or Cash Equivalents and issued on behalf of
the Company or a Subsidiary thereof in an aggregate amount not to exceed
$1,000,000 at any time outstanding; (H) other unsecured Indebtedness of the
Company, so long as such Indebtedness does not have (i) a final maturity date,
amortization payment, sinking fund, mandatory redemption or other repurchase
obligation or put right at the option of the lender or holder of such
Indebtedness earlier than one hundred eighty-one (181) days
- 12 -

--------------------------------------------------------------------------------



following the Maturity Date, or (ii) any other material terms more favorable to
the holder of such Indebtedness than this Note, including applicable interest
rates; (I) Indebtedness in respect of a Qualified Debt Financing in aggregate
amount not to exceed one hundred million dollars ($100,000,000); (J) Contingent
Obligations that are guarantees of Indebtedness described in clauses (A) through
(E) and (G) and (I); (K) extensions, refinancings and renewals of any items of
Permitted Indebtedness (other than any Indebtedness repaid with the proceeds of
this Note), provided that the principal amount is not increased or the terms
modified to impose materially more burdensome terms upon the Company or its
Subsidiaries, as the case may be, and provided further, that if the lender of
any such proposed extension, refinancing or renewal of Permitted Indebtedness
incurred hereunder is different from the lender of the Permitted Indebtedness to
be so extended, refinanced or renewed then, in addition to the foregoing
proviso, such Permitted Indebtedness shall also not have a final maturity date,
amortization payment, sinking fund, mandatory redemption or other repurchase
obligation earlier than one hundred eighty-one (181) days following the Maturity
Date.


“Permitted Intellectual Property Licenses” means Intellectual Property (A)
licenses in existence at the Issue Date, including those listed on the Schedules
to the Security Agreement, and (B) non-perpetual licenses granted in the
ordinary course of business on arm’s length terms consisting of the licensing of
technology, the development of technology or the providing of technical support
which may include licenses with unlimited renewal options solely to the extent
such options require mutual consent for renewal or are subject to financial or
other conditions as to the ability of licensee to perform under the license;
provided such license was not entered into during continuance of a Default or an
Event of Default.


“Permitted Investment” means: (A) Investments deemed to be disclosed pursuant to
the Securities Purchase Agreement, as in effect as of the Issue Date; (B) (i)
marketable direct obligations issued or unconditionally guaranteed by the United
States of America or any agency or any State thereof maturing within one year
from the date of acquisition thereof, (ii) commercial paper maturing no more
than one year from the date of creation thereof and currently having a rating of
at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, (iii) certificates of deposit issued by any bank with assets
of at least $500,000,000 maturing no more than one year from the date of
investment therein, and (iv) money market accounts; (C) Investments accepted in
connection with Permitted Transfers; (D) Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the ordinary course of the
Company’s business; (E) Investments consisting of notes receivable of, or
prepaid royalties and other credit extensions, to customers and suppliers in the
ordinary course of business and consistent with past practice, provided that
this subparagraph (E) shall not apply to Investments of the Company in any
Subsidiary; (F) Investments consisting of loans not involving the net transfer
on a substantially contemporaneous basis of cash proceeds to employees, officers
or directors relating to the purchase of capital stock of the Company pursuant
to employee stock purchase plans or other similar agreements approved by the
- 13 -

--------------------------------------------------------------------------------



Company’s Board of Directors; (G) Investments consisting of travel advances in
the ordinary course of business; (H) (i) Investments in wholly-owned
Subsidiaries and (ii) Investments in a 50/50 joint venture with Moog Inc. formed
as Certus Unmanned Aerial Systems LLC, a Delaware limited liability company
(“Certus”) (provided that there shall be no amendment, restatement, supplement
or modification to that certain Asset Purchase Agreement dated October 1, 2019
by and among Moog Inc., Surefly, Inc. and the Company, as amended by Amendment
No. 1 dated October 4, 2019, that (i) results in any additional obligations of
the Company (provided however that such restrictions shall not prohibit an
amendment to such Asset Purchase Agreement that extends the closing date
thereunder by thirty (30) days or less) or (ii) require any additional
consideration from the Company or its Subsidiaries (in cash, equity,
indebtedness or otherwise); (I) Permitted Intellectual Property Licenses; (J)
additional Investments that do not exceed fifty thousand dollars ($50,000) in
the aggregate in any twelve (12) month period.


“Permitted Liens” means any and all of the following: (A) Liens in favor of
Holder or the Collateral Agent; (B) Liens deemed to be disclosed pursuant to the
Securities Purchase Exchange Agreement, as in effect as of the Issue Date; (C)
Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings; provided, that the Company maintains adequate reserves therefor in
accordance with GAAP; (D) Liens securing claims or demands of materialmen,
artisans, mechanics, carriers, warehousemen, landlords and other like Persons
arising in the ordinary course of business; provided, that the payment thereof
is not yet required; (E) Liens arising from judgments, decrees or attachments in
circumstances which do not constitute a Default or an Event of Default
hereunder; (F) the following deposits, to the extent made in the ordinary course
of business: deposits under workers’ compensation, unemployment insurance,
social security and other similar laws, or to secure the performance of bids,
tenders or contracts (other than for the repayment of borrowed money) or to
secure indemnity, performance or other similar bonds for the performance of
bids, tenders or contracts (other than for the repayment of borrowed money) or
to secure statutory obligations (other than Liens arising under ERISA or
environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (G) Liens on Equipment or software or other
intellectual property constituting purchase money Liens and Liens in connection
with Capital Leases securing Indebtedness permitted in clause (C) of “Permitted
Indebtedness”; (H) leasehold interests in leases or subleases and licenses
granted in the ordinary course of the Company’s business and not interfering in
any material respect with the business of the licensor; (I) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
custom duties that are promptly paid on or before the date they become due; (J)
Liens on insurance proceeds securing the payment of financed insurance premiums
that are promptly paid on or before the date they become due (provided that such
Liens extend only to such insurance proceeds and not to any other property or
assets); (K) statutory and common law rights of set-off and other similar rights
as to deposits of cash and securities in favor of banks, other depository
institutions and brokerage firms; (L) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business so long as they do not materially
impair the value or marketability of the related property; (M) Liens on Cash or
Cash Equivalents securing
- 14 -

--------------------------------------------------------------------------------



obligations permitted under clause (D) and (G) of the definition of Permitted
Indebtedness; (N) Liens securing obligations related to Indebtedness in respect
of a Qualified Debt Financing permitted under clause (I) of the definition of
Permitted Indebtedness; and (O) Liens incurred in connection with the extension,
renewal or refinancing of the Indebtedness secured by Liens of the type
described in clauses (A) through (N) above (other than any Indebtedness repaid
with the proceeds of this Note); provided, that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced (as may have been reduced by any payment thereon) does not increase. 


“Permitted Transfers” means (A) dispositions of inventory sold, and Permitted
Intellectual Property Licenses entered into, in each case, in the ordinary
course of business, (B) dispositions of worn-out, obsolete or surplus property
at fair market value in the ordinary course of business; (C) dispositions of
accounts or payment intangibles (each as defined in the UCC) resulting from the
compromise or settlement thereof in the ordinary course of business for less
than the full amount thereof; (D) transfers consisting of Permitted Investments
in wholly-owned Subsidiaries and Certus under clause (H) of Permitted
Investments; (E) the sale of assets of Surefly, Inc. pursuant to that certain
Asset Purchase Agreement dated October 1, 2019 by and among Moog Inc., Surefly,
Inc. and the Company, as may be amended, restated, supplemented or modified from
time to time (provided that any such amendment, restatement, supplement or
modification does not (i) result in any additional obligations of the Company or
(ii) require any additional consideration from the Company or its Subsidiaries
(in cash, equity, indebtedness or otherwise), and (F) other transfers of assets
to any Person other than to a joint venture and which have a fair market value
of not more than fifty thousand dollars ($50,000) in the aggregate in any fiscal
year.


“Person” or “person” means any individual, sole proprietorship, partnership,
limited liability company, joint venture, company, trust, unincorporated
organization, association, corporation, institution, public benefit corporation,
firm, joint stock company, estate, entity or government agency.


“Principal Amount” has the meaning set forth in the cover page of this Note;
provided, however, that the Principal Amount of this Note will be subject to
reduction (A) pursuant to Section 6, Section 7, and Section 8 and (B) by an
amount equal to (i) the sum of all Early Redemption Payments made prior to date
of determination of the Principal Amount of the Note then outstanding, divided
by (ii) one and twelve-hundredths (1.12).


“Qualified Debt Financing” means non-convertible debt (or similar instruments)
resulting in net proceeds to the Company of no less than forty million dollars
($40,000,000) with (A) annual interest of no greater than LIBOR plus 8.00%, (B)
no redemption provisions prior to the Maturity Date, (C) no original issue
discount, (D) no make-whole interest or payments and (E) the purpose of which is
to fund working capital for truck production.


“Reference Property” has the meaning set forth in Section 8(J)(i).



- 15 -

--------------------------------------------------------------------------------



“Reference Property Unit” has the meaning set forth in Section 8(J)(i).


“Related Parties” has the meaning set forth in Section 22(B).


“Reported Outstanding Share Number” has the meaning set forth in Section
8(K)(i).


“Repurchase Upon Fundamental Change” means the repurchase of any Note by the
Company pursuant to Section 6.


“Requisite Stockholder Approval” means the stockholder approval contemplated by
Nasdaq Listing Standard Rule 5635(d) with respect to the issuance of shares of
Common Stock upon conversion of this Note in excess of the limitations imposed
by such rule; provided, however, that the Requisite Stockholder Approval will be
deemed to be obtained if, due to any amendment or binding change in the
interpretation of the applicable listing standards of The Nasdaq Capital Market,
such stockholder approval is no longer required for the Company to settle all
conversions of this Note by delivering shares of Common Stock without limitation
pursuant to Section 8(K)(ii).


“Scheduled Trading Day” means any day that is scheduled to be a Trading Day on
the principal U.S. national or regional securities exchange on which the Common
Stock is then listed or, if the Common Stock is not then listed on a U.S.
national or regional securities exchange, on the principal other market on which
the Common Stock is then traded. If the Common Stock is not so listed or traded,
then “Scheduled Trading day” means a Business Day.


“Securities Act” means the U.S. Securities Act of 1933, as amended.


“Securities Purchase Agreement” means that certain Securities Purchase
Agreement, dated as of November 21, 2019, between the Company and HT Investments
MA, LLC providing for the issuance of this Note.


“Security Agreement” means that certain Security Agreement, dated as of December
6, 2019, between the Company and the Collateral Agent.


“Security Document” has the meaning set forth in the Security Agreement.


“Significant Subsidiary” means, with respect to any Person, any Subsidiary of
such Person that constitutes a “significant subsidiary” (as defined in Rule
1-02(w) of Regulation S-X under the Exchange Act) of such Person.


“Spin-Off” has the meaning set forth in Section 8(G)(i)(3)(b).


“Spin-Off Valuation Period” has the meaning set forth in Section 8(G)(i)(3)(b).



- 16 -

--------------------------------------------------------------------------------



“Stated Interest Rate” means, as of any date, a rate per annum equal to 4.50%.


“Subordinated Indebtedness” means Indebtedness subordinated to the Notes in
amounts and on terms and conditions satisfactory to the Holder in its sole
discretion.


“Stock Payment Notice” has the meaning set forth in Section 5(B).


“Subsidiary” means, with respect to any Person, (A) any corporation, association
or other business entity (other than a partnership or limited liability company)
of which more than fifty percent (50%) of the total voting power of the Capital
Stock entitled (without regard to the occurrence of any contingency, but after
giving effect to any voting agreement or stockholders’ agreement that
effectively transfers voting power) to vote in the election of directors,
managers or trustees, as applicable, of such corporation, association or other
business entity is owned or controlled, directly or indirectly, by such Person
or one or more of the other Subsidiaries of such Person; and (B) any partnership
or limited liability company where (i) more than fifty percent (50%) of the
capital accounts, distribution rights, equity and voting interests, or of the
general and limited partnership interests, as applicable, of such partnership or
limited liability company are owned or controlled, directly or indirectly, by
such Person or one or more of the other Subsidiaries of such Person, whether in
the form of membership, general, special or limited partnership or limited
liability company interests or otherwise; and (ii) such Person or any one or
more of the other Subsidiaries of such Person is a controlling general partner
of, or otherwise controls, such partnership or limited liability company.


“Successor Corporation” has the meaning set forth in Section 10(A).


“Successor Person” has the meaning set forth in Section 8(J)(i).


“Tender/Exchange Offer Valuation Period” has the meaning set forth in Section
8(G)(i)(5).


“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by the
Company or in which the Company now holds or hereafter acquires any interest.


“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations and applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States, any State thereof or any other country or any
political subdivision thereof.


“Trading Day” means any day on which (A) trading in the Common Stock generally
occurs on the principal U.S. national or regional securities exchange on which
the Common Stock is then listed or, if the Common Stock is not then listed on a
U.S. national or regional securities exchange, on the principal other market on
which the Common Stock is then
- 17 -

--------------------------------------------------------------------------------



traded; and (B) there is no Market Disruption Event. If the Common Stock is not
so listed or traded, then “Trading Day” means a Business Day.


“Transaction Documents” has the meaning set forth in the Securities Purchase
Agreement.


“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of New York.


“VWAP Market Disruption Event” means, with respect to any date, (A) the failure
by the principal U.S. national or regional securities exchange on which the
Common Stock is then listed, or, if the Common Stock is not then listed on a
U.S. national or regional securities exchange, the principal other market on
which the Common Stock is then traded, to open for trading during its regular
trading session on such date; or (B) the occurrence or existence, for more than
one half hour period in the aggregate, of any suspension or limitation imposed
on trading (by reason of movements in price exceeding limits permitted by the
relevant exchange or otherwise) in the Common Stock or in any options contracts
or futures contracts relating to the Common Stock, and such suspension or
limitation occurs or exists at any time before 1:00 p.m., New York City time, on
such date.


“VWAP Trading Day” means a day on which (A) there is no VWAP Market Disruption
Event; provided that the Holder, by written notice to the Company, may waive any
such VWAP Market Disruption Event; and (B) trading in the Common Stock generally
occurs on the principal U.S. national or regional securities exchange on which
the Common Stock is then listed or, if the Common Stock is not then listed on a
U.S. national or regional securities exchange, on the principal other market on
which the Common Stock is then traded. If the Common Stock is not so listed or
traded, then “VWAP Trading Day” means a Business Day.


“Wholly Owned Subsidiary” of a Person means any Subsidiary of such Person all of
the outstanding Capital Stock or other ownership interests of which (other than
directors’ qualifying shares) are owned by such Person or one or more Wholly
Owned Subsidiaries of such Person.


“Withheld Shares” has the meaning set forth in Section 8(K)(ii).


Section 2. PERSONS DEEMED OWNERS.
The Holder of this Note will be treated as the owner of this Note for all
purposes.


Section 3. REGISTERED FORM.
This Note, and any Note issued in exchange therefor or in substitution thereof,
will be in registered form, without coupons.



- 18 -

--------------------------------------------------------------------------------



Section 4. ACCRUAL OF INTEREST; DEFAULTED AMOUNTS.
(A) Accrual of Stated Interest. This Note will accrue interest (the “Stated
Interest”) at a rate per annum equal to the Stated Interest Rate. Stated
Interest on this Note will (i) accrue on the Principal Amount of this Note; (ii)
accrue from, and including, the most recent date to which Stated Interest has
been paid or duly provided for (or, if no Stated Interest has theretofore been
paid or duly provided for, the Issue Date) to, but excluding, the date of
payment of such Stated Interest; (iii) be payable quarterly in arrears on each
Interest Payment Date; and (iv) be computed on the basis of a 360-day year
comprised of twelve 30-day months.
(B) Defaulted Amounts. If (i) the Company fails to pay any amount payable on
this Note on or before the due date therefor as provided in this Note, then,
regardless of whether such failure constitutes an Event of Default, or (ii) a
Default or Event of Default occurs, then in each case, such amount payable or
the Principal Amount outstanding as of such Default or Event of Default, (as
applicable, a “Defaulted Amount”), to the extent lawful, interest (“Default
Interest”) will accrue on such Defaulted Amount at a rate per annum equal to
eighteen percent (18.0%), from, and including, such due date or the date of such
Default or Event of Default, as applicable, to, but excluding, the date of
payment of such Defaulted Amount and Default Interest or the date such Default
or Event of Default is cured, as applicable.
Section 5. METHOD OF PAYMENT; WHEN PAYMENT DATE IS NOT A BUSINESS DAY.
(A) Method of Payment. Except as set forth in Section 5(B), the Company will pay
all cash amounts due under this Note by check mailed to the address of the
Holder of this Note entitled to such payment as set forth in the books of the
Company (or, if such Holder provides the Company, at least five (5) Business
Days before the date such amount is due, with written notice of an account of
such Holder within the United States, by wire transfer of immediately available
funds to such account).
(B) Company’s Election to Pay Stated Interest or Company Redemption Excess
Amounts in Cash or Common Stock. At least ten (10) Trading Days (but no more
than twenty (20) Trading Days) prior to an Interest Payment Date or, with
respect to a redemption of this Note pursuant to Section 7(A), the Company
Redemption Date (if any), the Company, if it desires to elect to make a payment
of Stated Interest due on such Interest Payment Date or the Company Redemption
Excess Amount (if any) due on such Company Redemption Date, as applicable, in
shares of Common Stock, shall deliver to the Holder a written notice of such
election (a “Stock Payment Notice”) (and such election shall be irrevocable as
to such Interest Payment Date or Company Redemption Date, as applicable).
Failure to timely deliver such written notice to the Holder shall be deemed an
election by the Company to pay the Stated Interest or Company Redemption Excess
Amount (if any) on such Interest Payment Date or Company Redemption Date, as
applicable, in cash. With respect to any Interest Payment Date or applicable
Company Redemption Date for which the Company has elected to make a payment of
Stated Interest or the Company Redemption Excess Amount (if
- 19 -

--------------------------------------------------------------------------------



any) in shares of Common Stock in accordance with this Section 5(B), the Company
shall issue to the Holder, in lieu of such payment in cash of Stated Interest or
the Company Redemption Excess Amount (if any), as applicable, a number of
validly issued, fully paid and Freely Tradable shares of Common Stock equal to
the quotient (rounded up to the closest whole number) obtained by dividing such
payment of Stated Interest or the Company Redemption Excess Amount (if any), as
applicable, by the Market Stock Payment Price for such payment of Stated
Interest or the Company Redemption Excess Amount (if any), as applicable. In the
event that the number of shares of Common Stock issued to the Holder under this
Section Section 5(B) is reduced as a result of the Floor Price, the Company
shall concurrently with the issuance of such shares also pay to the Holder an
amount, in cash, equal to the product of (i) the number of shares by which the
Stated Interest or Company Redemption Excess Amount, as applicable, was reduced
as a result of the Floor Price, multiplied by (ii) the Market Stock Payment
Price. Notwithstanding anything herein to the contrary, the Company will not
have the right to, and will not, make any payment of Stated Interest or pay any
Company Redemption Excess Amount in shares of Common Stock if the Equity
Conditions are not satisfied for each VWAP Trading Day occurring between the day
of the delivery of the Stock Payment Notice and the applicable Interest Payment
Date or Company Redemption Date, and such payment of Stated Interests or Company
Redemption Amount shall instead be paid in cash in accordance with Section 5(A),
unless such failure of the Equity Conditions to be so satisfied is waived in
writing by the Holder, which waiver may be granted or withheld by the Holder in
its sole discretion.
(C) Company’s Election to Pay Early Redemption Payments in Cash or Common Stock.
At least ten (10) Trading Days (but no more than twenty (20) Trading Days) prior
to an Early Redemption Date, the Company, if it desires to elect to make an
Early Redemption Payment with respect to such Early Redemption Date, entirely or
partially, in shares of Common Stock, shall deliver to the Holder a written
notice of such election stating which portion thereof the Company has elected to
pay in shares of Common Stock (an “Early Redemption Stock Payment Notice”) (and
such election shall be irrevocable as to such Early Redemption Date). Failure to
timely deliver such written notice to the Holder shall be deemed an election by
the Company to pay the Early Redemption Payment with respect to such Early
Redemption Date in cash. With respect to any Early Redemption Date for which the
Company has elected to make an Early Redemption Payment (or any applicable
portion thereof) in shares of Common Stock in accordance with this Section 5(C),
(i) the Holder shall have the right to allocate all or any portion of the
applicable Early Redemption Payment to up to three (3) different Scheduled
Trading Days (any such date, an “Early Redemption Stock Payment Date”) during
the period beginning on, and including, the applicable Early Redemption Date and
ending on, and including, the Scheduled Trading Day immediately before the
subsequent Early Redemption Date (the “Early Redemption Stock Payment Period”)
or defer such Early Redemption Payment (or applicable portion thereof) to any
future Early Redemption Date selected by the Holder; and (ii) the Company shall
issue to the Holder, a number of validly issued, fully paid and Freely Tradable
shares of Common Stock equal to the quotient (rounded up to the closest whole
number) obtained by dividing such Early Redemption Payment (or any applicable
portion thereof) by the Market Stock Payment Price as of such Early Redemption
Stock Payment Date. In the event that the number of
- 20 -

--------------------------------------------------------------------------------



shares of Common Stock issued to the Holder under this Section 5(C) is reduced
as a result of the Floor Price, the Company shall concurrently with the issuance
of such shares also pay to the Holder an amount, in cash, equal to the product
of (i) the number of shares by which the Stated Interest or Company Redemption
Excess Amount, as applicable, was reduced as a result of the Floor Price,
multiplied by (ii) the Market Stock Payment Price. The Holder must provide
notice to the Company of its election of any Early Redemption Stock Payment Date
and the applicable portion of the Early Redemption Payment it is electing to
receive on each such Early Redemption Stock Payment Date no later than 4:30 p.m.
New York Time on such Early Redemption Stock Payment Date. Notwithstanding
anything herein to the contrary, the Company will not have the right to, and
will not, make any Early Redemption Payment (or any applicable portion thereof)
in shares of Common Stock if the Equity Conditions are not satisfied for each
VWAP Trading Day occurring between the Early Redemption Stock Payment Notice and
the applicable Early Redemption Date, and such Early Redemption Payment (or any
applicable portion thereof) shall instead be paid in cash in accordance with
Section 5(A), unless such failure of the Equity Conditions to be so satisfied is
waived in writing by the Holder, which waiver may be granted or withheld by the
Holder in its sole discretion. Any portion of the Early Redemption Payment not
paid in shares of Common Stock because the Holder did not elect to receive
shares of Common Stock for such Early Redemption Payment (or applicable portion
thereof) or because the Holder elected to defer the receipt of such shares to a
future Early Redemption Date during the applicable Early Redemption Stock
Payment Period will be automatically deferred to the next Early Redemption Date
or such future Early Redemption Date as was elected by the Holder, as
applicable. Any such shares of Common Stock will be delivered by the Company to
the Holder on or before the second (2nd) Business Day following the applicable
Early Redemption Stock Payment Date.
(D) Delay of Payment when Payment Date is Not a Business Day. If the due date
for a payment on this Note as provided in this Note is not a Business Day, then,
notwithstanding anything to the contrary in this Note, such payment may be made
on the immediately following Business Day and no interest will accrue on such
payment as a result of the related delay.
(E) Event of Default/Equity Triggering Event Additional Shares. In the event of
issuance of any Event of Default Additional Shares, to the extent that the
amount of such shares was reduced as a result of the Floor Price, then
concurrently with the issuance of such shares, the Company shall also pay to the
Holder an amount, in cash, equal to the product of (i) the number of shares by
which such amount was reduced as a result of the Floor Price, multiplied by (ii)
the Event of Default Conversion Price.
Section 6. REQUIRED REPURCHASE OF NOTE UPON A FUNDAMENTAL CHANGE.
(A) Repurchase Upon Fundamental Change. Subject to the other terms of this
Section 6, if a Fundamental Change occurs, then the Holder will have the right
to require the Company to repurchase this Note (or any portion of this Note in
an Authorized
- 21 -

--------------------------------------------------------------------------------



Denomination) on the Fundamental Change Repurchase Date for such Fundamental
Change for a cash purchase price equal to the Fundamental Change Repurchase
Price.
(B) Fundamental Change Repurchase Date. The Fundamental Change Repurchase Date
for any Fundamental Change will be a Business Day of the Holder’s choosing that
is no more than twenty (20) Business Days after the later of (x) the date the
Company delivers to the Holder the related Fundamental Change Notice pursuant to
Section 6(C); and (y) the effective date of such Fundamental Change.
(C) Fundamental Change Notice. No later than the fifth (5th) Business Day before
the occurrence of any Fundamental Change, the Company will send to the Holder a
written notice (the “Fundamental Change Notice”) thereof, stating the expected
date such Fundamental Change will occur.
(D) Fundamental Change Repurchase Price. The Fundamental Change Repurchase Price
for this Note (or any portion of this Note) to be repurchased upon a Repurchase
Upon Fundamental Change following a Fundamental Change is an amount in cash
equal to the Fundamental Change Base Repurchase Price for such Fundamental
Change plus accrued and unpaid interest on this Note (or such portion of this
Note) to, but excluding, the Fundamental Change Repurchase Date for such
Fundamental Change. For the avoidance of doubt, if such Fundamental Change
Repurchase Date is on an Interest Payment Date, then the interest otherwise
payable on this Note (or such portion of this Note) on such Interest Payment
Date will be paid as part of the Fundamental Change Repurchase Price, in
satisfaction of the Company’s obligation to pay such interest on such Interest
Payment Date.
(E) Effect of Repurchase. If this Note (or any portion of this Note) is to be
repurchased upon a Repurchase Upon Fundamental Change, then, from and after the
date the related Fundamental Change Repurchase Price is paid in full, this Note
(or such portion) will cease to be outstanding and interest will cease to accrue
on this Note (or such portion).
(F) Fundamental Change Redemption. Notwithstanding anything in this Section 6 to
the contrary, at the Holder’s sole discretion following receipt of a Fundamental
Change Notice, in lieu of receiving the Fundamental Change Repurchase Price (or
any portion thereof), the Holder may require the Company to redeem this Note (or
any portion of this Note in an Authorized Denomination) in exchange for a number
of validly issued, fully paid and Freely Tradable shares of Common Stock equal
to the quotient (rounded up to the closest whole number) obtained by dividing
the Fundamental Change Repurchase Price (or applicable portion thereof) by the
Market Stock Payment Price. The Fundamental Change Redemption Date for any
Fundamental Change will be a Business Day of the Holder’s choosing that is no
more than twenty (20) Business Days after the later of (x) the date the Company
delivers to the Holder the related Fundamental Change Notice pursuant to Section
6(C); and (y) the effective date of such Fundamental Change. Any such shares of
Common Stock will be delivered by the Company to the Holder on or before the
second (2nd) Business Day following a Fundamental Change Redemption Date. In the
event that the number of shares of Common Stock issued to the Holder under this
Section 6(F) is reduced as a result of the Floor Price, the Company shall
concurrently with the issuance of such shares also pay
- 22 -

--------------------------------------------------------------------------------



to the Holder an amount, in cash, equal to the product of (i) the number of
shares by which such amount was reduced as a result of the Floor Price,
multiplied by (ii) the Market Stock Payment Price.
Section 7. REDEMPTION OF THIS NOTE.
(A) Company Redemption of this Note.
(i) Company Redemption Election. The Company may redeem all of the then
outstanding Principal Amount of this Note (or any portion thereof in an amount
equal to at least $5,000,000) on a date (any such date a “Company Redemption
Date”) to be determined by the Company, for a cash redemption price equal to the
Company Redemption Price; provided, that the Company must provide notice of at
least five (5) Trading Days prior to any Company Redemption Date. For the
avoidance of doubt, redemptions pursuant to Section 9(R) shall not be subject to
the $5,000,000 minimum redemption amount contained in this Section 7(A).
(ii) Company Redemption Price. The Company Redemption Price for this Note to be
redeemed pursuant to Section 7(A)(i) is an amount in cash equal to the Company
Redemption Base Price plus accrued and unpaid interest on such amount to, but
excluding, the related Company Redemption Date. For the avoidance of doubt, if
such Company Redemption Date is on an Interest Payment Date, then the interest
otherwise payable on this Note on such Interest Payment Date will be paid as
part of the Company Redemption Price, in satisfaction of the Company’s
obligation to pay such interest on such Interest Payment Date. If the Company
elects to pay the Company Redemption Excess Amount in shares of Common Stock
pursuant to Section 5(B), the cash amount payable pursuant to this Section
7(A)(ii) will be reduced by such Company Redemption Excess Amount.
(i) Effect of Redemption. If this Note is to be redeemed in full pursuant to
Section 7(A)(i), then, from and after the date the related Company Redemption
Price is paid in full, this Note will cease to be outstanding and interest will
cease to accrue on this Note.
(A) Early Redemption Payments.
(i) Subject to Section 7(B)(ii), at the Holder’s election, in its sole
discretion, the Company shall be required to redeem a portion of this Note equal
to the applicable Early Redemption Payment on each Early Redemption Date;
provided, however, that the Holder may, in its sole discretion, defer any Early
Redemption Payment to any subsequent Early Redemption Date. The Holder shall
deliver to the Company a written notice of any such election under this Section
7(B)(i) at least eight (8) Business Days prior to the applicable Early
Redemption Date in order to make an effective election; provided, that the
Holder may, in its sole discretion, defer any Early Redemption Payment to any
subsequent Early Redemption Date in
- 23 -

--------------------------------------------------------------------------------



accordance with the immediately preceding sentence at any time prior to the
applicable Early Redemption Date.
(ii) Subject to Section 5(C), if the Equity Conditions are satisfied as of the
applicable Early Redemption Date, the Company may elect to defer up to one
million six hundred eighty thousand dollars ($1,680,000) of a redemption elected
by the Holder in accordance with Section 7(B)(i) until the earlier of (1) a
subsequent Early Redemption Date not later than the third (3rd) subsequent Early
Redemption Date after the Early Redemption Date for which such election was made
and (2) the Maturity Date by providing written notice of such election (a
“Deferral Notice”) to the Holder at least ten (10) Trading Days (but no more
than twenty (20) Trading Days) prior to the applicable Early Redemption Date;
provided, that the Company must make aggregate Early Redemption Payments equal
to six million seven hundred and twenty thousand dollars ($6,720,000) on or
prior to July 1, 2020, if such Early Redemption Payments have been elected to be
paid by the Holder on or prior to such date in accordance with Section 7(B)(i);
provided further, that a Deferral Notice cannot be provided with respect to any
Early Redemption Payment (or any portion thereof) for which the Company has
previously elected to issue shares in accordance with Section 5(C); and provided
further, that the Company may not provide a Deferral Notice to the Holder
pursuant to this Section 7(B)(ii) more than three (3) times in the aggregate.
Any portion of any Early Redemption Payment not covered by a Deferral Notice
that is timely delivered in accordance with this Section 7(B)(ii) will be
automatically deemed payable as of the Early Redemption Date if timely elected
by the Holder in accordance with Section 7(B)(i).
Section 8. CONVERSION.
(A) Right to Convert.
(i) Generally. Subject to the provisions of this Section 8, the Holder may, at
its option, convert this Note, including any portion constituting an Early
Redemption Payment required to be paid by the Company on the next Early
Redemption Date or Early Redemption Stock Payment Date, as applicable, or a
deferred Early Redemption Payment, into Conversion Consideration.
(ii) Conversions in Part. Subject to the terms of this Section 8, this Note may
be converted in part, but only in an Authorized Denomination. Provisions of this
Section 8 applying to the conversion of this Note in whole will equally apply to
conversions of any permitted portion of this Note.
(A) When this Note May Be Converted.
(i) Generally. The Holder may convert this Note at any time until the Close of
Business on the second (2nd) Scheduled Trading Day immediately before the
Maturity Date; provided that, with respect to the conversion of any Early
Redemption Payment, the Holder must provide notice of such conversion no later
- 24 -

--------------------------------------------------------------------------------



than the Close of Business on the second (2nd) Scheduled Trading Day immediately
preceding the date such Early Redemption Payment is due in accordance with the
terms of this Note, and any such conversion will not reduce the amount of future
Early Redemption Payments. For the avoidance of doubt, the Holder’s right to
convert this Note shall not be impacted by a prior notice or election to defer
any Early Redemption Payment delivered by the Holder electing pursuant to
Section 7(B)(i) hereof.
(ii) Limitations and Closed Periods. Notwithstanding anything to the contrary in
this Section 8, (x) if this Note (or any portion of this Note) is to be redeemed
pursuant to Section 7(A), then in no event may this Note (or such portion) be
converted after the Close of Business on the Scheduled Trading Day immediately
before the related Company Redemption Date; and (y) if this Note (or any portion
of this Note) is to be repurchased upon a Repurchase Upon Fundamental Change
pursuant to Section 6, then in no event may this Note (or such portion) be
converted after the Close of Business on the Scheduled Trading Day immediately
before the related Fundamental Change Repurchase Date.
(C) Conversion Procedures.
(i) Generally. To convert this Note, the Holder must (1) complete, manually sign
and deliver to the Company the conversion notice attached to this Note or a
facsimile or portable document format (.pdf) version of such conversion notice
(at which time such conversion will become irrevocable); and (2) pay any amounts
due pursuant to Section 8(C)(iii). For the avoidance of doubt, the conversion
notice may be delivered by e-mail in accordance with Section 14. If the Company
fails to deliver, by the related Conversion Settlement Date, any shares of
Common Stock forming part of the Conversion Consideration of the conversion of
this Note, the Holder, by written notice to the Company, may rescind all or any
portion of the corresponding conversion notice at any time until such Defaulted
Shares are delivered.
(ii) Holder of Record of Conversion Shares. The person in whose name any shares
of Common Stock is issuable upon conversion of this Note will be deemed to
become the holder of record of such shares as of the Close of Business on the
Conversion Date for such conversion, conferring, as of such time, upon such
person, without limitation, all voting and other rights appurtenant to such
shares.
(iii) Taxes and Duties. If the Holder converts a Note, the Company will pay any
documentary, stamp or similar issue or transfer tax or duty due on the issue of
any shares of Common Stock upon such conversion; provided, however, that if any
tax or duty is due because such Holder requested such shares to be issued in a
name other than that of such Holder, then such Holder will pay such tax or duty
and, until having received a sum sufficient to pay such tax or duty, the Company
may refuse to deliver any such shares to be issued in a name other than that of
such Holder.

- 25 -

--------------------------------------------------------------------------------



(D) Settlement upon Conversion.
(i) Generally. The consideration (the “Conversion Consideration”) due in respect
of each $1,000 Principal Amount of this Note, including any portion constituting
an Early Redemption Payment required to be paid by the Company on the next Early
Redemption Date or Early Redemption Stock Payment Date, as applicable, or any
outstanding deferred Early Redemption Payment, to be converted will consist of
the following:
(1) subject to Section 8(D)(ii), a number of shares of Common Stock equal to the
Conversion Rate in effect on the Conversion Date for such conversion; and
(2) cash in an amount equal to the aggregate accrued and unpaid interest on this
Note to, but excluding, the Conversion Settlement Date for such conversion.
(ii) Fractional Shares. The total number of shares of Common Stock due in
respect of any conversion of this Note, including any portion constituting an
Early Redemption Payment required to be paid by the Company on the next Early
Redemption Date or Early Redemption Stock Payment Date, as applicable, or any
outstanding deferred Early Redemption Payment, will be determined on the basis
of the total Principal Amount of this Note to be converted with the same
Conversion Date; provided, however, that if such number of shares of Common
Stock is not a whole number, then such number will be rounded up to the nearest
whole number.
(iii) Delivery of the Conversion Consideration. The Company will pay or deliver,
as applicable, the Conversion Consideration due upon the conversion of this
Note, including any portion constituting an Early Redemption Payment required to
be paid by the Company on the next Early Redemption Date or Early Redemption
Stock Payment Date, as applicable, or any outstanding deferred Early Redemption
Payment, to the Holder on or before the second (2nd) Business Day (or, if
earlier, the standard settlement period for the primary Eligible Exchange on
which the Common Stock is traded) immediately after the Conversion Date for such
conversion (the “Conversion Settlement Date”).
(iv) Effect of Conversion. If this Note is converted, then, from and after the
date the Conversion Consideration therefor is issued or delivered in settlement
of such conversion, this Note will cease to be outstanding and interest will
cease to accrue on this Note.
(v) Conversion Settlement Defaults. If (x) the Company fails to deliver, by the
related Conversion Settlement Date, any shares of Common Stock (the “Defaulted
Shares”) forming part of the Conversion Consideration of the conversion of this
Note, including any portion constituting an Early Redemption Payment required to
be paid by the Company on the next Early Redemption Date or Early
- 26 -

--------------------------------------------------------------------------------



Redemption Stock Payment Date, as applicable, or any outstanding deferred Early
Redemption Payment; and (y) the Holder (whether directly or indirectly,
including by any broker acting on the Holder’s behalf or acting with respect to
such Defaulted Shares) purchases any shares of Common Stock (whether in the open
market or otherwise) to cover any such Defaulted Shares (whether to satisfy any
settlement obligations with respect thereto of the Holder or otherwise), then,
without limiting the Holder’s right to pursue any other remedy available to it
(whether hereunder, under applicable law or otherwise), the Holder will have the
right, exercisable by written notice to the Company, to cause the Company to
either:
(1) pay, on or before the second (2nd) Business Day after the date such notice
is delivered, cash to the Holder in an amount equal to the aggregate purchase
price (including any brokerage commissions and other out-of-pocket costs)
incurred to purchase such shares (such aggregate purchase price, the “Covering
Price”); or
(2) promptly deliver, to the Holder, such Defaulted Shares in accordance with
this Note, together with cash in an amount equal to the excess, if any, of the
Covering Price over the product of (x) the number of such Defaulted Shares; and
(y) the Daily VWAP per share of Common Stock on the Conversion Date relating to
such conversion.
To exercise such right, the Holder must deliver written notice of such exercise
to the Company, specifying whether the Holder has elected clause (1) or (2)
above to apply. If the Holder has elected clause (1) to apply, then the
Company’s obligation to deliver the Defaulted Shares in accordance with this
Note will be deemed to have been satisfied and discharged to the extent the
Company has paid the Covering Price in accordance with clause (1).


(E) Reserve and Status of Common Stock Issued upon Conversion.
(i) Stock Reserve. At all times when this Note is outstanding, the Company will
reserve, out of its authorized but unissued and unreserved shares of Common
Stock, a number of shares of Common Stock equal to three hundred percent (300%)
of that which is sufficient to permit the conversion of this Note.
(ii) Status of Conversion Shares; Listing. Each share of Common Stock delivered
upon conversion of this Note will be a newly issued or treasury share and will
be duly and validly issued, fully paid, non-assessable, free from preemptive
rights and free of any lien or adverse claim (except to the extent of any lien
or adverse claim created by the action or inaction of the Holder or the Person
to whom such share will be delivered). If the Common Stock is then listed on any
securities exchange, or quoted on any inter-dealer quotation system, then the
Company will cause each share of Common Stock issued upon conversion of this
Note, when delivered upon such conversion, to be admitted for listing on such
exchange or quotation on such system.

- 27 -

--------------------------------------------------------------------------------



(i) Transferability of Conversion Shares. Any shares of Common Stock issued upon
conversion of this Note will be issued in the form of book-entries at the
facilities of DTC, identified therein by an “unrestricted” CUSIP number.
(F) Forced Conversion.
(i) Generally. If (1) the Daily VWAP per share of Common Stock exceeds one
hundred and fifty percent (150%) of the Conversion Price on each of fifteen (15)
consecutive VWAP Trading Days beginning after the Issue Date; and (2) the Equity
Conditions are satisfied on each of such fifteen (15) consecutive VWAP Trading
Days, then the Company may provide written notice to the Holder electing to
convert the entire Principal Amount of this Note on the Conversion Date into
Conversion Consideration no later than the fifth (5th) Business Day following
such last VWAP Trading Day; provided that no Forced Conversion will be effected
unless (x) the Daily VWAP per share of Common Stock exceeds one hundred and
fifty percent (150%) of the Conversion Price and (y) the Equity Conditions are
satisfied on each VWAP Trading Day from the date of such notice until the
corresponding Conversion Consideration is delivered. The Conversion Date with
respect to any such Forced Conversion will be deemed to occur on the second
(2nd) Business Day after such written notice to the Holder. Solely for purposes
of the preceding sentence, the Conversion Price will be calculated without
giving effect to any adjustments pursuant to Section 8(I).
(ii) Effect of Forced Conversion. A Forced Conversion will have the same effect
as a conversion of the entire then outstanding Principal Amount of this Note
effected at the Holder’s election pursuant to Section 8(A)(i) with a Conversion
Date occurring on the Business Day referred to in Section 8(F)(i) (for the
avoidance of doubt, without the need for the Holder to deliver a conversion
notice); provided, however, that the Company will not be obligated to deliver
the Conversion Consideration until the Holder has complied, if applicable, with
its obligations under Section 8(C)(iii).
(G) Adjustments to the Conversion Rate.
(i) Events Requiring an Adjustment to the Conversion Rate. The Conversion Rate
will be adjusted from time to time as follows:
(1) Stock Dividends, Splits and Combinations. If the Company issues solely
shares of Common Stock as a dividend or distribution on all or substantially all
shares of the Common Stock, or if the Company effects a stock split or a stock
combination of the Common Stock (in each case excluding an issuance solely
pursuant to a Common Stock Change Event, as to which Section 8(J) will apply),
then the Conversion Rate will be adjusted based on the following
formula:        
CR1 = CR0
x
OS1
OS0



- 28 -

--------------------------------------------------------------------------------



where:
CR0 = the Conversion Rate in effect immediately before the Open of Business on
the Ex-Dividend Date for such dividend or distribution, or immediately before
the Open of Business on the effective date of such stock split or stock
combination, as applicable;


CR1 = the Conversion Rate in effect immediately after the Open of Business on
such Ex-Dividend Date or the Open of Business on such effective date, as
applicable;


OS0 = the number of shares of Common Stock outstanding immediately before the
Open of Business on such Ex-Dividend Date or effective date, as applicable,
without giving effect to such dividend, distribution, stock split or stock
combination; and


OS1 = the number of shares of Common Stock outstanding immediately after giving
effect to such dividend, distribution, stock split or stock combination.


If any dividend, distribution, stock split or stock combination of the type
described in this Section 8(G)(i)(1) is declared or announced, but not so paid
or made, then the Conversion Rate will be readjusted, effective as of the date
the Board of Directors determines not to pay such dividend or distribution or to
effect such stock split or stock combination, to the Conversion Rate that would
then be in effect had such dividend, distribution, stock split or stock
combination not been declared or announced.


(2) Rights, Options and Warrants. If the Company distributes, to all or
substantially all holders of Common Stock, rights, options or warrants (other
than rights issued or otherwise distributed pursuant to a stockholder rights
plan, as to which the provisions set forth in Sections 8(G)(i)(3)(a) and 8(G)(v)
will apply) entitling such holders, for a period of not more than sixty (60)
calendar days after the record date of such distribution, to subscribe for or
purchase shares of Common Stock at a price per share that is less than the
average of the Last Reported Sale Prices per share of Common Stock for the ten
(10) consecutive Trading Days ending on, and including, the Trading Day
immediately before the date such distribution is announced, then the Conversion
Rate will be increased based on the following formula:


- 29 -

--------------------------------------------------------------------------------



CR1 = CR0
x
OS + X
OS + Y



where:
CR0 = the Conversion Rate in effect immediately before the Open of Business on
the Ex-Dividend Date for such distribution;


CR1 = the Conversion Rate in effect immediately after the Open of Business on
such Ex-Dividend Date;


OS = the number of shares of Common Stock outstanding immediately before the
Open of Business on such Ex-Dividend Date;


X = the total number of shares of Common Stock issuable pursuant to such rights,
options or warrants; and


Y = a number of shares of Common Stock obtained by dividing (x) the aggregate
price payable to exercise such rights, options or warrants by (y) the average of
the Last Reported Sale Prices per share of Common Stock for the ten (10)
consecutive Trading Days ending on, and including, the Trading Day immediately
before the date such distribution is announced.


To the extent that shares of Common Stock are not delivered after the expiration
of such rights, options or warrants (including as a result of such rights,
options or warrants not being exercised), the Conversion Rate will be readjusted
to the Conversion Rate that would then be in effect had the increase to the
Conversion Rate for such distribution been made on the basis of delivery of only
the number of shares of Common Stock actually delivered upon exercise of such
rights, option or warrants. To the extent such rights, options or warrants are
not so distributed, the Conversion Rate will be readjusted to the Conversion
Rate that would then be in effect had the Ex-Dividend Date for the distribution
of such rights, options or warrants not occurred.


For purposes of this Section 8(G)(i)(2), in determining whether any rights,
options or warrants entitle holders of Common Stock to subscribe for or purchase
shares of Common Stock at a price per share that is less than the average of the
Last Reported Sale Prices per share of Common Stock for the ten (10) consecutive
Trading Days ending on, and including, the Trading Day immediately before the
date the distribution of such rights, options or warrants is announced, and in
determining the aggregate price payable to exercise such rights, options or
warrants, there will be taken into account any consideration
- 30 -

--------------------------------------------------------------------------------



the Company receives for such rights, options or warrants and any amount payable
on exercise thereof, with the value of such consideration, if not cash, to be
determined by the Board of Directors in good faith.


(3) Spin-Offs and Other Distributed Property.
(a) Distributions Other than Spin-Offs. If the Company distributes shares of its
Capital Stock, evidences of its indebtedness or other assets or property of the
Company, or rights, options or warrants to acquire Capital Stock of the Company
or other securities, to all or substantially all holders of the Common Stock,
excluding:
(v) dividends, distributions, rights, options or warrants for which an
adjustment to the Conversion Rate is required pursuant to Section 8(G)(i)(1) or
Section 8(G)(i)(2);


(w) dividends or distributions paid exclusively in cash for which an adjustment
to the Conversion Rate is required pursuant to Section 8(G)(i)(4);


(x) rights issued or otherwise distributed pursuant to a stockholder rights
plan, except to the extent provided in Section 8(G)(v);


(y) Spin-Offs for which an adjustment to the Conversion Rate is required
pursuant to Section 8(G)(i)(3)(b); and


(z) a distribution solely pursuant to a Common Stock Change Event, as to which
Section 8(J) will apply,


then the Conversion Rate will be increased based on the following formula:
CR1 = CR0
x
      SP
SP - FMV



where:
CR0 = the Conversion Rate in effect immediately before the Open of Business on
the Ex-Dividend Date for such distribution;


CR1 = the Conversion Rate in effect immediately after the Open of Business on
such Ex-Dividend Date;



- 31 -

--------------------------------------------------------------------------------



SP = the average of the Last Reported Sale Prices per share of Common Stock for
the ten (10) consecutive Trading Days ending on, and including, the Trading Day
immediately before such Ex-Dividend Date; and


FMV = the fair market value (as determined by the Board of Directors in good
faith), as of such Ex-Dividend Date, of the shares of Capital Stock, evidences
of indebtedness, assets, property, rights, options or warrants distributed per
share of Common Stock pursuant to such distribution;


provided, however, that if FMV is equal to or greater than SP, then, in lieu of
the foregoing adjustment to the Conversion Rate, the Holder will receive, for
each $1,000 Principal Amount of this Note held by this Holder on the record date
for such distribution, at the same time and on the same terms as holders of
Common Stock, the amount and kind of shares of Capital Stock, evidences of
indebtedness, assets, property, rights, options or warrants that such Holder
would have received if such Holder had owned, on such record date, a number of
shares of Common Stock equal to the Conversion Rate in effect on such record
date.


To the extent such distribution is not so paid or made, the Conversion Rate will
be readjusted to the Conversion Rate that would then be in effect had the
adjustment been made on the basis of only the distribution, if any, actually
made or paid.


(b) Spin-Offs. If the Company distributes or dividends shares of Capital Stock
of any class or series, or similar equity interest, of or relating to an
Affiliate, a Subsidiary or other business unit of the Company to all or
substantially all holders of the Common Stock (other than solely pursuant to a
Common Stock Change Event, as to which Section 8(J) will apply), and such
Capital Stock or equity interest is listed or quoted (or will be listed or
quoted upon the consummation of the transaction) on a U.S. national securities
exchange (a “Spin-Off”), then the Conversion Rate will be increased based on the
following formula:
CR1 = CR0
x
FMV + SP
       SP



where:

- 32 -

--------------------------------------------------------------------------------



CR0 = the Conversion Rate in effect immediately before the Open of Business on
the Ex-Dividend Date for such Spin-Off;


CR1 = the Conversion Rate in effect immediately after the Open of Business on
such Ex-Dividend Date;


FMV = the product of (x) the average of the Last Reported Sale Prices per share
or unit of the Capital Stock or equity interests distributed in such Spin-Off
over the ten (10) consecutive Trading Day period (the “Spin-Off Valuation
Period”) beginning on, and including, such Ex-Dividend Date (such average to be
determined as if references to Common Stock in the definitions of Last Reported
Sale Price, Trading Day and Market Disruption Event were instead references to
such Capital Stock or equity interests); and (y) the number of shares or units
of such Capital Stock or equity interests distributed per share of Common Stock
in such Spin-Off; and


SP = the average of the Last Reported Sale Prices per share of Common Stock for
each Trading Day in the Spin-Off Valuation Period.


The adjustment to the Conversion Rate pursuant to this Section 8(G)(i)(3)(b)
will be calculated as of the Close of Business on the last Trading Day of the
Spin-Off Valuation Period but will be given effect immediately after the Open of
Business on the Ex-Dividend Date for the Spin-Off, with retroactive effect. If a
Note is converted and the Conversion Date occurs during the Spin-Off Valuation
Period, then, notwithstanding anything to the contrary in this Note, the Company
will, if necessary, delay the settlement of such conversion until the second
(2nd) Business Day after the last day of the Spin-Off Valuation Period.


To the extent any dividend or distribution of the type set forth in this Section
8(G)(i)(3)(b) is declared but not made or paid, the Conversion Rate will be
readjusted to the Conversion Rate that would then be in effect had the
adjustment been made on the basis of only the dividend or distribution, if any,
actually made or paid.


(4) Cash Dividends or Distributions. If any cash dividend or distribution is
made to all or substantially all holders of Common Stock, then the Conversion
Rate will be increased based on the following formula:


- 33 -

--------------------------------------------------------------------------------



CR1 = CR0
x
   SP
SP - D



where:
CR0 = the Conversion Rate in effect immediately before the Open of Business on
the Ex-Dividend Date for such dividend or distribution;


CR1 = the Conversion Rate in effect immediately after the Open of Business on
such Ex-Dividend Date;


SP = the Last Reported Sale Price per share of Common Stock on the Trading Day
immediately before such Ex-Dividend Date; and


D = the cash amount distributed per share of Common Stock in such dividend or
distribution;


provided, however, that if D is equal to or greater than SP, then, in lieu of
the foregoing adjustment to the Conversion Rate, the Holder will receive, for
each $1,000 Principal Amount of this Note held by the Holder on the record date
for such dividend or distribution, at the same time and on the same terms as
holders of Common Stock, the amount of cash that such Holder would have received
if such Holder had owned, on such record date, a number of shares of Common
Stock equal to the Conversion Rate in effect on such record date.


To the extent such dividend or distribution is declared but not made or paid,
the Conversion Rate will be readjusted to the Conversion Rate that would then be
in effect had the adjustment been made on the basis of only the dividend or
distribution, if any, actually made or paid.


(5) Tender Offers or Exchange Offers. If the Company or any of its Subsidiaries
makes a payment in respect of a tender offer or exchange offer for shares of
Common Stock (other than solely pursuant to an odd-lot tender offer pursuant to
Rule 13e-4(h)(5) under the Exchange Act), and the value (determined as of the
Expiration Time by the Board of Directors in good faith) of the cash and other
consideration paid per share of Common Stock in such tender or exchange offer
exceeds the Last Reported Sale Price per share of Common Stock on the Trading
Day immediately after the last date (the “Expiration Date”) on which tenders or
exchanges may be made pursuant to such tender or exchange offer (as it may be
amended), then the Conversion Rate will be increased based on the following
formula:


- 34 -

--------------------------------------------------------------------------------



CR1 = CR0
x
AC + (SP x OS1)
       SP x OS0



where:
CR0 = the Conversion Rate in effect immediately before the time (the “Expiration
Time”) such tender or exchange offer expires;


CR1 = the Conversion Rate in effect immediately after the Expiration Time;


AC = the aggregate value (determined as of the Expiration Time by the Board of
Directors in good faith) of all cash and other consideration paid for shares of
Common Stock purchased or exchanged in such tender or exchange offer;


OS0 = the number of shares of Common Stock outstanding immediately before the
Expiration Time (including all shares of Common Stock accepted for purchase or
exchange in such tender or exchange offer);


OS1 = the number of shares of Common Stock outstanding immediately after the
Expiration Time (excluding all shares of Common Stock accepted for purchase or
exchange in such tender or exchange offer); and


SP = the average of the Last Reported Sale Prices per share of Common Stock over
the ten (10) consecutive Trading Day period (the “Tender/Exchange Offer
Valuation Period”) beginning on, and including, the Trading Day immediately
after the Expiration Date;


provided, however, that the Conversion Rate will in no event be adjusted down
pursuant to this Section 8(G)(i)(5), except to the extent provided in the
immediately following paragraph. The adjustment to the Conversion Rate pursuant
to this Section 8(G)(i)(5) will be calculated as of the Close of Business on the
last Trading Day of the Tender/Exchange Offer Valuation Period but will be given
effect immediately after the Expiration Time, with retroactive effect. If a Note
is converted and the Conversion Date occurs on the Expiration Date or during the
Tender/Exchange Offer Valuation Period, then, notwithstanding anything to the
contrary in this Note, the Company will, if necessary, delay the settlement of
such conversion until the second (2nd) Business Day after the last day of the
Tender/Exchange Offer Valuation Period.



- 35 -

--------------------------------------------------------------------------------



To the extent such tender or exchange offer is announced but not consummated
(including as a result of the Company being precluded from consummating such
tender or exchange offer under applicable law), or any purchases or exchanges of
shares of Common Stock in such tender or exchange offer are rescinded, the
Conversion Rate will be readjusted to the Conversion Rate that would then be in
effect had the adjustment been made on the basis of only the purchases or
exchanges of shares of Common Stock, if any, actually made, and not rescinded,
in such tender or exchange offer.


(ii) No Adjustments in Certain Cases.
(1) Where the Holder Participates in the Transaction or Event Without
Conversion. Notwithstanding anything to the contrary in Section 8(G)(i), the
Company will not be obligated to adjust the Conversion Rate on account of a
transaction or other event otherwise requiring an adjustment pursuant to Section
8(G)(i) (other than a stock split or combination of the type set forth in
Section 8(G)(i)(1) or a tender or exchange offer of the type set forth in
Section 8(G)(i)(5)) if the Holder participates, at the same time and on the same
terms as holders of Common Stock, and solely by virtue of being the Holder of
this Note, in such transaction or event without having to convert this Note and
as if the Holder held a number of shares of Common Stock equal to the product of
(i) the Conversion Rate in effect on the related record date; and (ii) the
aggregate Principal Amount (expressed in thousands) of this Note held by this
Holder on such date.
(2) Certain Events. The Company will not be required to adjust the Conversion
Rate except as provided in Section 8(G), Section 8(H) or Section 8(I). Without
limiting the foregoing, the Company will not be obligated to adjust the
Conversion Rate on account of:
(a) except as otherwise provided in Section 8(G), the sale of shares of Common
Stock for a purchase price that is less than the market price per share of
Common Stock or less than the Conversion Price;
(b) the issuance of any shares of Common Stock pursuant to any present or future
plan providing for the reinvestment of dividends or interest payable on the
Company’s securities and the investment of additional optional amounts in shares
of Common Stock under any such plan;
(c) the issuance of any shares of Common Stock, restricted stock, or options or
rights to purchase shares of Common Stock pursuant to any present or future
employee, director or consultant benefit plan or program of, or assumed by, the
Company or any of its Subsidiaries;

- 36 -

--------------------------------------------------------------------------------



(d) the issuance of any shares of Common Stock pursuant to any option, warrant,
right or convertible or exchangeable security of the Company outstanding as of
the Issue Date (other than an adjustment pursuant to Section 8(G)(i)(3)(a) in
connection with the separation of rights under the Company’s stockholder rights
plan existing, if any, as of the Issue Date);
(e) solely a change in the par value of the Common Stock; or
(f) accrued and unpaid interest on this Note.
(iii) Adjustments Not Yet Effective. Notwithstanding anything to the contrary in
this Note, if:
(1) this Note is to be converted;
(2) the record date, effective date or Expiration Time for any event that
requires an adjustment to the Conversion Rate pursuant to Section 8(G)(i) has
occurred on or before the Conversion Date for such conversion, but an adjustment
to the Conversion Rate for such event has not yet become effective as of such
Conversion Date;
(3) the Conversion Consideration due upon such conversion includes any whole
shares of Common Stock; and
(4) such shares are not entitled to participate in such event (because they were
not held on the related record date or otherwise),
then, solely for purposes of such conversion, the Company will, without
duplication, give effect to such adjustment on such Conversion Date. In such
case, if the date on which the Company is otherwise required to deliver the
consideration due upon such conversion is before the first date on which the
amount of such adjustment can be determined, then the Company will delay the
settlement of such conversion until the second (2nd) Business Day after such
first date.


(iv) Conversion Rate Adjustments where the Converting Holder Participates in the
Relevant Transaction or Event. Notwithstanding anything to the contrary in this
Note, if:
(1) a Conversion Rate adjustment for any dividend or distribution becomes
effective on any Ex-Dividend Date pursuant to Section 8(G)(i);
(2) a Note is to be converted;
(3) the Conversion Date for such conversion occurs on or after such Ex-Dividend
Date and on or before the related record date;

- 37 -

--------------------------------------------------------------------------------



(4) the Conversion Consideration due upon such conversion includes any whole
shares of Common Stock based on a Conversion Rate that is adjusted for such
dividend or distribution; and
(5) such shares would be entitled to participate in such dividend or
distribution (including pursuant to Section 8(C)(ii)),
then (x) such Conversion Rate adjustment will not be given effect for such
conversion; (y) the shares of Common Stock issuable upon such conversion based
on such unadjusted Conversion Rate will not be entitled to participate in such
dividend or distribution; and (z) there will be added, to the Conversion
Consideration otherwise due upon such conversion, the same kind and amount of
consideration that would have been delivered in such dividend or distribution
with respect to such shares of Common Stock had such shares been entitled to
participate in such dividend or distribution.


(v) Stockholder Rights Plans. If any shares of Common Stock are to be issued
upon conversion of any Note and, at the time of such conversion, the Company has
in effect any stockholder rights plan, then the Holder of such Note will be
entitled to receive, in addition to, and concurrently with the delivery of, the
Conversion Consideration otherwise payable under this Note upon such conversion,
the rights set forth in such stockholder rights plan, unless such rights have
separated from the Common Stock at such time, in which case, and only in such
case, the Conversion Rate will be adjusted pursuant to Section 8(G)(i)(3)(a) on
account of such separation as if, at the time of such separation, the Company
had made a distribution of the type referred to in such Section to all holders
of the Common Stock, subject to readjustment in accordance with such Section if
such rights expire, terminate or are redeemed.
(vi) Limitation on Effecting Transactions Resulting in Certain Adjustments. The
Company will not engage in or be a party to any transaction or event that would
require the Conversion Rate to be adjusted pursuant to Section 8(G)(i), Section
8(H) or Section 8(I) to an amount that would result in the Conversion Price per
share of Common Stock being less than the par value per share of Common Stock.
(vii) Equitable Adjustments to Prices. Whenever any provision of this Note
requires the Company to calculate the average of the Last Reported Sale Prices,
or any function thereof, over a period of multiple days (including to calculate
an adjustment to the Conversion Rate), the Company will make proportionate
adjustments, if any, to such calculations to account for any adjustment to the
Conversion Rate pursuant to Section 8(G)(i) that becomes effective, or any event
requiring such an adjustment to the Conversion Rate where the Ex-Dividend Date
or effective date, as applicable, of such event occurs, at any time during such
period.
(viii) Calculation of Number of Outstanding Shares of Common Stock. For purposes
of this Section 8(G), the number of shares of Common Stock outstanding at
- 38 -

--------------------------------------------------------------------------------



any time will (i) include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock; and (ii) exclude shares
of Common Stock held in the Company’s treasury (unless the Company pays any
dividend or makes any distribution on shares of Common Stock held in its
treasury).
(ix) Calculations. All calculations with respect to the Conversion Rate and
adjustments thereto will be made to the nearest 1/10,000th of a share of Common
Stock (with 5/100,000ths rounded upward).
(x) Notice of Conversion Rate Adjustments. Upon the effectiveness of any
adjustment to the Conversion Rate pursuant to Section 8(G)(i), the Company will
promptly send notice to the Holder containing (i) a brief description of the
transaction or other event on account of which such adjustment was made; (ii)
the Conversion Rate in effect immediately after such adjustment; and (iii) the
effective time of such adjustment.
(H) Voluntary Adjustments.
(i) Generally. To the extent permitted by law and applicable stock exchange
rules, the Company, from time to time, may (but is not required to) increase the
Conversion Rate by any amount if (i) the Board of Directors determines in good
faith that such increase is either (x) in the best interest of the Company; or
(y) advisable to avoid or diminish any income tax imposed on holders of Common
Stock or rights to purchase Common Stock as a result of any dividend or
distribution of shares (or rights to acquire shares) of Common Stock or any
similar event; and (ii) such increase is irrevocable during such period. The
Company and the Holder agree that any such voluntary adjustment to the
Conversion Rate and any conversion of any portion of the Note based upon any
such voluntary adjustment shall not constitute material non-public information
with respect to the Company.
(ii) Notice of Voluntary Increases. If the Board of Directors determines to
increase the Conversion Rate pursuant to Section 8(H)(i), then, no later than
the first Business Day following such determination, the Company will send
notice to the Holder of such increase, the amount thereof and the period during
which such increase will be in effect.
(I) Adjustments to the Conversion Rate in Connection with an Event of Default.
If an Event of Default occurs and the Conversion Date for the conversion of a
Note occurs during the related Event of Default Conversion Period, then, subject
to Section 8(K), the Conversion Rate applicable to such conversion will be
increased by a number of shares equal to the Event of Default Additional Shares.
(J) Effect of Certain Recapitalizations, Reclassifications, Consolidations,
Mergers and Sales.
(i) Generally. If there occurs:

- 39 -

--------------------------------------------------------------------------------



(1) recapitalization, reclassification or change of the Common Stock (other than
(x) changes solely resulting from a subdivision or combination of the Common
Stock, (y) a change only in par value or from par value to no par value or no
par value to par value and (z) stock splits and stock combinations that do not
involve the issuance of any other series or class of securities);
(2) consolidation, merger, combination or binding or statutory share exchange
involving the Company;
(3) sale, lease or other transfer of all or substantially all of the assets of
the Company and its Subsidiaries, taken as a whole, to any Person; or
(4) other similar event,
and, in each case, as a result of such occurrence, the Common Stock is converted
into, or is exchanged for, or represents solely the right to receive, other
securities or other property (including cash or any combination of the
foregoing) (such an event, a “Common Stock Change Event,” and such other
securities or other property, the “Reference Property,” and the amount and kind
of Reference Property that a holder of one (1) share of Common Stock would be
entitled to receive on account of such Common Stock Change Event (without giving
effect to any arrangement not to issue fractional shares of securities or other
property), a “Reference Property Unit”), then, notwithstanding anything to the
contrary in this Note, at the effective time of such Common Stock Change Event,
(x) the Conversion Consideration due upon conversion of any Note will be
determined in the same manner as if each reference to any number of shares of
Common Stock in this Section 8 (or in any related definitions) were instead a
reference to the same number of Reference Property Units; (y) for purposes of
Section 8(A), each reference to any number of shares of Common Stock in such
Section (or in any related definitions) will instead be deemed to be a reference
to the same number of Reference Property Units; and (z) for purposes of the
definition of “Fundamental Change,” the term “Common Stock” and “common equity”
will be deemed to mean the common equity, if any, forming part of such Reference
Property. For these purposes, (I) the Daily VWAP of any Reference Property Unit
or portion thereof that consists of a class of common equity securities will be
determined by reference to the definition of “Daily VWAP,” substituting, if
applicable, the Bloomberg page for such class of securities in such definition;
and (II) the Daily VWAP of any Reference Property Unit or portion thereof that
does not consist of a class of common equity securities, and the Last Reported
Sale Price of any Reference Property Unit or portion thereof that does not
consist of a class of securities, will be the fair value of such Reference
Property Unit or portion thereof, as applicable, determined in good faith by the
Company (or, in the case of cash denominated in U.S. dollars, the face amount
thereof).


If the Reference Property consists of more than a single type of consideration
to be determined based in part upon any form of stockholder election, then the
composition
- 40 -

--------------------------------------------------------------------------------



of the Reference Property Unit will be deemed to be the weighted average of the
types and amounts of consideration actually received, per share of Common Stock,
by the holders of Common Stock. The Company will notify the Holder of such
weighted average as soon as practicable after such determination is made.


At or before the effective date of such Common Stock Change Event, the Company
and the resulting, surviving or transferee Person (if not the Company) of such
Common Stock Change Event (the “Successor Person”) will execute and deliver such
instruments or agreements that (x) provides for subsequent conversions of this
Note in the manner set forth in this Section 8(J); (y) provides for subsequent
adjustments to the Conversion Rate pursuant to Section 8(G), Section 8(H) and
Section 8(I) in a manner consistent with this Section 8(J); and (z) contains
such other provisions as the Company reasonably determines are appropriate to
preserve the economic interests of the Holder and to give effect to the
provisions of this Section 8(J). If the Reference Property includes shares of
stock or other securities or assets of a Person other than the Successor Person,
then such other Person will also execute such instruments or agreements and such
instruments or agreements will contain such additional provisions the Company
reasonably determines are appropriate to preserve the economic interests of the
Holder.


(ii) Notice of Common Stock Change Events. As soon as practicable after learning
the anticipated or actual effective date of any Common Stock Change Event, the
Company will provide written notice to the Holder of such Common Stock Change
Event, including a brief description of such Common Stock Change Event, its
anticipated effective date and a brief description of the anticipated change in
the conversion right of this Note.
(iii) Compliance Covenant. The Company will not become a party to any Common
Stock Change Event unless its terms are consistent with this Section 8(J).
(A) Limitations on Conversions.
(i) Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained herein, the Company shall not effect the conversion of any portion of
this Note, and the Holder shall not have the right to convert any portion of
this Note, pursuant to the terms and conditions of this Note and any such
conversion shall be null and void and treated as if never made, to the extent
that after giving effect to such conversion, the Holder together with the other
Attribution Parties collectively would beneficially own in excess of 4.99% (the
"Maximum Percentage") of the number of shares of Common Stock outstanding
immediately after giving effect to such conversion. For purposes of the
foregoing sentence, the aggregate number of shares of Common Stock beneficially
owned by the Holder and the other Attribution Parties shall include the number
of shares of Common Stock held by the Holder and all other Attribution Parties
plus the number of shares of Common Stock issuable upon conversion of this Note
with respect to which the determination of such
- 41 -

--------------------------------------------------------------------------------



sentence is being made, but shall exclude the number of shares of Common Stock
which would be issuable upon (A) conversion of the remaining, unconverted
portion of this Note beneficially owned by the Holder or any of the other
Attribution Parties and (B) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
beneficially owned by the Holder or any other Attribution Party subject to a
limitation on conversion or exercise analogous to the limitation contained in
this Section 8(K)(i). For purposes of this Section 8(K)(i), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act. For
purposes of this Note, in determining the number of outstanding shares of Common
Stock the Holder may acquire upon the conversion of this Note without exceeding
the Maximum Percentage, the Holder may rely on the number of outstanding shares
of Common Stock as reflected in (x) the Company's most recent Annual Report on
Form 10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K or other
public filing with the Commission, as the case may be, (y) a more recent public
announcement by the Company or (3) any other written notice by the Company or
the Transfer Agent (as defined in the Securities Purchase Agreement) setting
forth the number of shares of Common Stock outstanding (the "Reported
Outstanding Share Number"). If the Company receives a conversion notice from the
Holder at a time when the actual number of outstanding shares of Common Stock is
less than the Reported Outstanding Share Number, the Company shall (i) promptly
notify the Holder in writing of the number of shares of Common Stock then
outstanding and, to the extent that such conversion notice would otherwise cause
the Holder's beneficial ownership, as determined pursuant to this Section
8(K)(i), to exceed the Maximum Percentage, the Holder must notify the Company of
a reduced number of conversion shares to be issued pursuant to such conversion
notice. For any reason at any time, upon the written or oral request of the
Holder, the Company shall within one (1) Trading Day confirm in writing or by
electronic mail to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Note, by the Holder and any other Attribution Party
since the date as of which the Reported Outstanding Share Number was reported.
In the event that the issuance of shares of Common Stock to the Holder upon
conversion of this Note results in the Holder and the other Attribution Parties
being deemed to beneficially own, in the aggregate, more than the Maximum
Percentage of the number of outstanding shares of Common Stock (as determined
under Section 13(d) of the Exchange Act), the number of shares so issued by
which the Holder's and the other Attribution Parties' aggregate beneficial
ownership exceeds the Maximum Percentage (the "Excess Shares") shall be deemed
null and void and shall be cancelled ab initio, and the Holder shall not have
the power to vote or to transfer the Excess Shares. Upon delivery of a written
notice to the Company, the Holder may from time to time increase or decrease the
Maximum Percentage to any other percentage not in excess of 9.99% as specified
in such notice; provided that (i) any such increase in the Maximum Percentage
will not be effective until the sixty-first (61st) day after such notice is
delivered to the Company and (ii)
- 42 -

--------------------------------------------------------------------------------



any such increase or decrease will apply only to the Holder and the other
Attribution Parties and not to any other holder of Notes that is not an
Attribution Party of the Holder. For purposes of clarity, the shares of Common
Stock issuable pursuant to the terms of this Note in excess of the Maximum
Percentage shall not be deemed to be beneficially owned by the Holder for any
purpose including for purposes of Section 13(d) or Rule 16a-1(a)(1) of the
Exchange Act. No prior inability to convert this Note pursuant to this paragraph
shall have any effect on the applicability of the provisions of this paragraph
with respect to any subsequent determination of convertability. The provisions
of this paragraph shall be construed and implemented in a manner otherwise than
in strict conformity with the terms of this Section 8(K)(i) to the extent
necessary to correct this paragraph or any portion of this paragraph which may
be defective or inconsistent with the intended beneficial ownership limitation
contained in this Section 8(K)(i) or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The limitation contained
in this paragraph may not be waived and shall apply to a successor holder of
this Note.
(ii) Stock Exchange Limitations. Notwithstanding anything to the contrary in
this Note, until the Requisite Stockholder Approval is obtained, in no event
will the number of shares of Common Stock issuable upon conversion of this Note
pursuant to Section 8(I), together with all other shares, if any, theretofore
issued upon conversion of this Note, including any portion constituting an Early
Redemption Payment, exceed 13,771,721 shares in the aggregate. If any one or
more shares of Common Stock are not delivered upon conversion of this Note as a
result of the operation of the preceding sentence (such shares, the “Withheld
Shares”), then on the Conversion Settlement Date for such conversion, the
Company will pay to the Holder, in addition to the Conversion Consideration
otherwise due upon such conversion, cash in an amount equal to the product of
(x) the number of such Withheld Shares; and (y) the Daily VWAP per share of
Common Stock on the Conversion Date for such conversion.
Section 9. AFFIRMATIVE AND NEGATIVE COVENANTS.
(A) Stay, Extension and Usury Laws. To the extent that it may lawfully do so,
the Company (A) agrees that it will not at any time insist upon, plead, or in
any manner whatsoever claim or take the benefit or advantage of, any stay,
extension or usury law (wherever or whenever enacted or in force) that may
affect the covenants or the performance of this Note; and (B) expressly waives
all benefits or advantages of any such law and agrees that it will not, by
resort to any such law, hinder, delay or impede the execution of any power
granted to the Holder by this Note, but will suffer and permit the execution of
every such power as though no such law has been enacted.
(B) Corporate Existence. Subject to Section 9(A), the Company will cause to
preserve and keep in full force and effect:

- 43 -

--------------------------------------------------------------------------------



(i) its corporate existence in accordance with the organizational documents of
the Company; and
(ii) the material rights (charter and statutory), licenses and franchises of the
Company and its Subsidiaries;
provided, however, that the Company need not preserve or keep in full force and
effect any such license or franchise if the Board of Directors determines in
good faith that (x) the preservation thereof is no longer desirable in the
conduct of the business of the Company and its Subsidiaries, taken as a whole;
and (y) the loss thereof is not, individually or in the aggregate, materially
adverse to the Holder.
(C) Ranking. All payments due under this Note shall rank (i) pari passu with all
Other Notes and, except as set forth in clause (ii) of this paragraph, all
unsecured indebtedness of the Company, (ii) effectively senior to all unsecured
indebtedness of the Company to the extent of the value of the Collateral
securing the Notes for so long as the Collateral so secures the Notes in
accordance with the terms hereof and (iii) senior to any Subordinated
Indebtedness.
(D) Indebtedness; Amendments to Indebtedness. The Company shall not and shall
not permit any Subsidiary to: (a) create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, other than Permitted
Indebtedness; (b) prepay any Indebtedness except for (i) by the conversion of
Indebtedness into equity securities and the payment of cash in lieu of
fractional shares in connection with such conversion, or (ii) a refinancing of
the entire amount of such Indebtedness which does not impose materially more
burdensome terms upon the Company or its Subsidiaries than exist in such
Indebtedness prior to such refinancing, but with a maturity date which is later
than one hundred eighty-one (181) days following the Maturity Date; or (c) amend
or modify any documents or notes evidencing any Indebtedness in any manner which
shortens the maturity date or any amortization, redemption or interest payment
date thereof or otherwise imposes materially more burdensome terms upon the
Company or its Subsidiaries than exist in such Indebtedness prior to such
amendment or modification without the prior written consent of Holder.
(E) Liens. The Company will not, and will not permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or suffer to exist any Lien of any
kind on any asset now owned or hereafter acquired, except Permitted Liens.
(F)  Investments. The Company shall not directly or indirectly acquire or own,
or make any Investment in or to any Person, or permit any of its Subsidiaries so
to do, other than Permitted Investments.
(G) Distributions. The Company shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of stock or other equity interest other than
pursuant to employee, director or consultant repurchase plans or other similar
agreements provided under plans approved by the Board of Directors, or (b)
except with respect to the Company’s Series B Preferred Stock outstanding as of
the Issue Date, declare or pay any cash dividend or make
- 44 -

--------------------------------------------------------------------------------



a cash distribution on any class of stock or other equity interest, except that
a Subsidiary or Certus may pay dividends or make distributions to the Company or
a parent company that is a direct or indirect wholly owned Subsidiary of the
Company), or (c) lend money to any employees, officers or directors (except as
permitted under clauses (F) or (G) of the definition of Permitted Investment),
or guarantee the payment of any such loans granted by a third party in excess of
fifty thousand dollars ($50,000) in the aggregate or (d) waive, release or
forgive any Indebtedness owed by any employees, officers or directors in excess
of fifty thousand dollars $50,000 in the aggregate.
(H)  Transfers. Except for Permitted Transfers and Permitted Investments, the
Company shall not, and shall not allow any Subsidiary to, voluntarily or
involuntarily transfer, sell, lease, license, lend or in any other manner convey
any equitable, beneficial or legal interest in any material portion of its
assets.
(I)   Taxes. The Company and its Subsidiaries shall pay when due all taxes, fees
or other charges of any nature whatsoever (together with any related interest or
penalties) now or hereafter imposed or assessed against the Company and its
Subsidiaries or their respective assets or upon their ownership, possession,
use, operation or disposition thereof or upon their rents, receipts or earnings
arising therefrom. The Company and its Subsidiaries shall file on or before the
due date therefor all personal property tax returns. Notwithstanding the
foregoing, the Company and its Subsidiaries may contest, in good faith and by
appropriate proceedings, taxes for which they maintain adequate reserves
therefor in accordance with GAAP.
(J) Minimum Liquidity. The Company shall have at all times liquidity calculated
as unrestricted, unencumbered Cash and Cash Equivalents in one or more deposit
accounts located in the United States and subject to a Control Agreement (as
defined in the Security Agreement) in favor of the Collateral Agent in a minimum
amount equal to eight million dollars ($8,000,000).
(K) Change in Nature of Business. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, engage in any
material line of business substantially different from those lines of business
conducted by or publicly contemplated to be conducted by the Company and each of
its Subsidiaries on the Issue Date or any business substantially related or
incidental thereto. The Company shall not, and the Company shall cause each of
its Subsidiaries to not, directly or indirectly, modify its or their corporate
structure or purpose.
(L) Maintenance of Properties, Etc. The Company shall maintain and preserve all
of its properties which are necessary or useful (as determined by the Company in
good faith) in the proper conduct of its business in good working order and
condition, ordinary wear and tear excepted, and comply at all times in all
material respects with the provisions of all leases to which it is a party as
lessee or under which it occupies property, so as to prevent any loss or
forfeiture thereof or thereunder.

- 45 -

--------------------------------------------------------------------------------



(M) Maintenance of Intellectual Property. The Company will take all action
necessary or advisable to maintain all of the Intellectual Property Rights (as
defined in the Securities Purchase Agreement) of the Company that are necessary
or material (as determined by the Company in good faith) to the conduct of its
business in full force and effect.
(N) Maintenance of Insurance. The Company shall maintain insurance with
reputable insurance companies or associations (including, without limitation,
comprehensive general liability, hazard, rent and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any governmental authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated.
(O) Transactions with Affiliates. The Company shall not enter into, renew,
extend or be a party to, any transaction or series of related transactions
(including, without limitation, the purchase, sale, lease, transfer or exchange
of property or assets of any kind or the rendering of services of any kind) with
any affiliate, except transactions for fair consideration and on terms no less
favorable to it than would be obtainable in a comparable arm’s length
transaction with a Person that is not an affiliate thereof.
(P) Restricted Issuances. The Company shall not, directly or indirectly, without
the prior written consent of the holders of a majority in aggregate principal
amount of the Notes then outstanding, (i) issue any Notes (other than as
contemplated by the Securities Purchase Agreement and the Notes) or (ii) issue
any other securities or incur any Indebtedness that would cause a breach or
Default under the Notes or that by its terms would prohibit or restrict the
performance of any of the Company’s obligations under the Notes, including
without limitation, the payment of interest and principal thereon.
(Q) Independent Investigation. At the request of the Holder at any time when an
Event of Default has occurred and is continuing, the Company shall hire an
independent, reputable investment bank selected by the Company and approved by
the Holder to investigate as to whether any breach of this Note has occurred
(the “Independent Investigator”). If the Independent Investigator determines
that such breach of this Note has occurred, the Independent Investigator shall
notify the Company of such breach and the Company shall deliver written notice
to the Holder of such breach. In connection with such investigation, the
Independent Investigator may, during normal business hours and upon signing a
confidentiality agreement in a form reasonably acceptable to the Company,
inspect all contracts, books, records, personnel, offices and other facilities
and properties of the Company and its Subsidiaries and, to the extent available
to the Company after the Company uses reasonable efforts to obtain them, the
records of its accountants (including the accountants’ work papers) and any
books of account, records, reports and other papers not contractually required
of the Company to be confidential or secret, or subject to attorney-client or
other evidentiary privilege, and the Independent Investigator may make such
copies and inspections thereof as the Independent Investigator may reasonably
request. The
- 46 -

--------------------------------------------------------------------------------



Company shall furnish the Independent Investigator with such financial and
operating data and other information with respect to the business and properties
of the Company as the Independent Investigator may reasonably request. The
Company shall permit the Independent Investigator to discuss the affairs,
finances and accounts of the Company with, and to make proposals and furnish
advice with respect thereto to, the Company’s officers, directors, key employees
and independent public accountants or any of them (and by this provision the
Company authorizes said accountants to discuss with such Independent
Investigator the finances and affairs of the Company and any Subsidiaries;
provided that the Company’s chief financial officer and chief executive officer
shall also be invited to attend any discussion with a key employee or the
independent public accountants), all at such reasonable times, upon reasonable
notice, and as often as may be reasonably requested.
(R) If at least two million five hundred thousand dollars ($2,500,000) of the
Principal Amount of this Note has not been converted under Section 8 hereof on
or prior to February 1, 2020, then the Company shall redeem on such date the
portion of such amount not so converted pursuant to Section 7(A) hereof.
Additionally, if at least five million dollars ($5,000,000) (less all amounts
converted or redeemed on or prior to February 1, 2020 pursuant to the prior
sentence) of the Principal Amount of this Note has not been converted under
Section 8 hereof during the period beginning on February 2, 2020 and ending on
April 1, 2020, then the Company shall redeem on such date the portion of such
amount not so converted pursuant to Section 7(A) hereof. For the avoidance of
doubt, any amounts converted or redeemed pursuant to this Section 9(R) shall not
count towards any Early Redemption Payment or be taken into account for purposes
of calculating the required aggregate Early Redemption Payments set forth in
Section 7(B)(ii) and any Early Redemption Payments shall not count towards any
redemption obligation pursuant to this Section 9(R).
(S) Upon delivery by the Company to the Holder (or receipt by the Company from
the Holder) of any notice in accordance with the terms of this Note, unless the
Company has in good faith determined that the matters relating to such notice do
not constitute material, non-public information relating to the Company or any
of its Subsidiaries, the Company shall on or prior to 9:00 am, New York city
time on the Business Day immediately following such notice delivery date,
publicly disclose such material, non-public information on a Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, non-public information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to the Holder explicitly in writing
in such notice (or immediately upon receipt of notice from the Holder, as
applicable), and in the absence of any such written indication in such notice
(or notification from the Company immediately upon receipt of notice from the
Holder), the Holder shall be entitled to presume that information contained in
the notice does not constitute material, non-public information relating to the
Company or any of its Subsidiaries. Nothing contained in this Section 9(S) shall
limit any obligations of the Company, or any rights of the Holder, under the
Securities Purchase Agreement.

- 47 -

--------------------------------------------------------------------------------



(T) The Company acknowledges and agrees that the Holder is not a fiduciary or
agent of the Company and that the Holder shall have no obligation to (a)
maintain the confidentiality of any information provided by the Company or (b)
refrain from trading any securities while in possession of such information in
the absence of a written non-disclosure agreement signed by an officer of the
Holder that explicitly provides for such confidentiality and trading
restrictions. In the absence of such an executed, written non-disclosure
agreement, the Company acknowledges that the Holder may freely trade in any
securities issued by the Company, may possess and use any information provided
by the Company in connection with such trading activity, and may disclose any
such information to any third party.
Section 10. SUCCESSORS.
The Company will not consolidate with or merge with or into, or (directly, or
indirectly through one or more of its Subsidiaries) sell, lease or otherwise
transfer, in one transaction or a series of transactions, all or substantially
all of the assets of the Company and its Subsidiaries, taken as a whole, to
another Person, other than the Holder or any of its Affiliates (a “Business
Combination Event”), unless:


(A) the resulting, surviving or transferee Person either (x) is the Company or
(y) if not the Company, is a corporation (the “Successor Corporation”) duly
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia that expressly assumes (by executing and
delivering to the Holder, at or before the effective time of such Business
Combination Event, a supplement to this instrument) all of the Company’s
obligations under this Note; and
(A) immediately after giving effect to such Business Combination Event, no
Default or Event of Default will have occurred and be continuing.
At the effective time of any Business Combination Event, the Successor
Corporation (if not the Company) will succeed to, and may exercise every right
and power of, the Company under this Note with the same effect as if such
Successor Corporation had been named as the Company in this Note, and, except in
the case of a lease, the predecessor Company will be discharged from its
obligations under this Note.


Section 11. DEFAULTS AND REMEDIES
(A) Events of Default. “Event of Default” means the occurrence of any of the
following:
(i) a default in the payment when due of the Principal Amount, Maturity
Principal Amount, Fundamental Change Repurchase Price, Company Redemption Price
or Early Redemption Payment of this Note;
(ii) a default for two (2) Business Days in the payment when due of interest on
this Note;

- 48 -

--------------------------------------------------------------------------------



(iii) a default in the Company’s obligation to convert this Note in accordance
with Section 8 upon the exercise of the conversion right with respect thereto or
upon Forced Conversion;
(iv) a default in the Company’s obligation to deliver a Fundamental Change
Notice pursuant to Section 6(C), and such default continues for three (3)
Business Days;
(v) a materially false or inaccurate certification (including a false or
inaccurate deemed certification) by the Company (A) that the Equity Conditions
are satisfied, (B) that there has been no failure of the Equity Conditions, or
(C) as to whether any Event of Default has occurred;
(vi) a default in any of the Company’s obligations or agreements under this Note
or the Transaction Documents (in each case, other than a default set forth in
clause (i), (ii) or (iii) of this Section 11(A)), or a breach of any
representation or warranty in any material respect (other than representations
or warranties subject to material adverse effect or materiality, which may not
be breached in any respect) of the Securities Purchase Agreement; provided,
however, that if such default or breach can be cured, then such default or
breach will not be an Event of Default unless the Company has failed to cure
such default within ten (10) days after its occurrence;
(vii) any provision of any Transaction Document at any time for any reason
(other than pursuant to the express terms thereof) ceases to be valid and
binding on or enforceable against the parties thereto, or the validity or
enforceability thereof is contested, directly or indirectly, by the Company or
any of its Subsidiaries, or a proceeding is commenced by the Company or any of
its Subsidiaries or any governmental authority having jurisdiction over any of
them, seeking to establish the invalidity or unenforceability thereof;
(viii) a breach of any representation or warranty in any material respect (other
than representations or warranties subject to material adverse effect or
materiality, which may not be breached in any respect) of any Transaction
Document;
(ix) at any time, this Note or any shares of Common Stock issuable upon
conversion of this Note are not Freely Tradable;
(x) any breach or default by the Company under Section 4(s) of the Securities
Purchase Agreement;
(xi) the Company fails to comply with Section 9(J) of this Note.
(xii) the suspension from trading or failure of the Common Stock to be trading
or listed on an Eligible Exchange for a period of ten (10) consecutive Trading
Days;

- 49 -

--------------------------------------------------------------------------------



(xiii) any breach or default by the Company under any Transaction Document
except, in the case of a breach of a covenant or other term or condition that is
curable, only if such breach remains uncured for a period of ten (10)
consecutive days;
(xiv) a default by the Company or any of its Subsidiaries with respect to any
Indebtedness of at least two hundred fifty thousand dollars ($250,000) (or its
foreign currency equivalent) in the aggregate of the Company or any of its
Subsidiaries, whether such Indebtedness exists as of the Issue Date or is
thereafter created, subject to the lapse of any applicable notice or cure period
provided therein; provided, however that for the avoidance of doubt this Section
11(A)(xiv) shall not apply to Capital Leases;
(xv) one or more final judgments, orders or awards (or any settlement of any
litigation or other proceeding that, if breached, could result in a judgment,
order or award) for the payment of at least two hundred fifty thousand dollars
($250,000) (or its foreign currency equivalent) in the aggregate (excluding any
amounts covered by insurance pursuant to which the insurer has been notified and
has not denied coverage), is rendered against the Company or any of its
Subsidiaries and remains unsatisfied and (i) enforcement proceedings shall have
been commenced by any creditor upon any such judgment, order, award or
settlement or (ii) there shall be a period of ten (10) consecutive Trading Days
after entry thereof during which (A) a stay of enforcement thereof is not in
effect or (B) the same is not vacated, discharged, stayed or bonded pending
appeal;
(xvi) (A) the Company fails to timely file its quarterly reports on Form 10-Q or
its annual reports on Form 10-K with the Commission in the manner and within the
time periods required by the Exchange Act, or (B) the Company withdraws or
restates any such quarterly report or annual report previously filed with the
Commission in a manner that results in (A) the Company failing for any reason to
satisfy the requirements of Rule 144(c)(1) under the Securities Act, including,
without limitation, the failure to satisfy the current public information
requirement under Rule 144(c) or (B) if the Company is or becomes an issuer as
described in Rule 144(i)(1)(i), the Company failing to satisfy any condition set
forth in Rule 144(i)(2);
(xvii) any Security Document shall for any reason fail or cease to create a
separate valid and perfected and, except to the extent permitted by the terms
hereof or thereof, first priority Lien on the Collateral in favor of the
Collateral Agent or any material provision of any Security Document shall at any
time for any reason cease to be valid and binding on or enforceable against the
Company or the validity or enforceability thereof shall be contested by any
party thereto, or a proceeding shall be commenced by the Company or any
governmental authority having jurisdiction over the Company, seeking to
establish the invalidity or unenforceability thereof;
(xviii) any material damage to, or loss, theft or destruction of, any material
portion of the Collateral (provided that any damage, loss, theft or destruction
of the
- 50 -

--------------------------------------------------------------------------------



Collateral that reduces the value of such Collateral by $250,000 or more shall
be deemed to be material), whether or not insured, or any strike, lockout, labor
dispute, embargo, condemnation, act of God or public enemy, or other casualty
which causes, for more than sixty (60) consecutive days, the cessation or
substantial curtailment of revenue producing activities at any facility of the
Company or any Subsidiary, if any such event or circumstance could reasonably be
expected have a Material Adverse Effect (as defined in the Securities Purchase
Agreement). For clarity, an Event of Default under this Section 11(A)(xviii)
will not require any curtailment of revenue;
(xix) the Company fails to remove any restrictive legend on any certificate or
any shares of Common Stock issued to the Holder upon conversion or exercise (as
the case may be) of any Securities (as defined in the Securities Purchase
Agreement) acquired by the Holder under the Securities Purchase Agreement
(including this Note) as and when required by such Securities or the Securities
Purchase Agreement, unless otherwise then prohibited by applicable federal
securities laws, and any such failure remains uncured for at least five (5)
Trading Days;
(xx) the Company or any of its Significant Subsidiaries, pursuant to or within
the meaning of any Bankruptcy Law, either:
(1) commences a voluntary case or proceeding;
(2) consents to the entry of an order for relief against it in an involuntary
case or proceeding;
(3) consents to the appointment of a custodian of it or for any substantial part
of its property;
(4) makes a general assignment for the benefit of its creditors;
(5) takes any comparable action under any foreign Bankruptcy Law; or
(6) generally is not paying its debts as they become due; or
(xxi) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that either:
(1) is for relief against Company or any of its Significant Subsidiaries in an
involuntary case or proceeding;
(2) appoints a custodian of the Company or any of its Significant Subsidiaries,
or for any substantial part of the property of the Company or any of its
Significant Subsidiaries;
(3) orders the winding up or liquidation of the Company or any of its
Significant Subsidiaries; or

- 51 -

--------------------------------------------------------------------------------



(4) grants any similar relief under any foreign Bankruptcy Law,
and, in each case under this Section 11(A)(xxi), such order or decree remains
unstayed and in effect for at least thirty (30) days.


(A) Acceleration.
(i) Automatic Acceleration in Certain Circumstances. If an Event of Default set
forth in Section 11(A)(xx) or (xxi) occurs with respect to the Company (and not
solely with respect to a Significant Subsidiary of the Company), then the then
outstanding portion of the Maturity Principal Amount of, and all accrued and
unpaid interest on, this Note will immediately become due and payable without
any further action or notice by any Person.
(ii) Optional Acceleration. If an Event of Default (other than an Event of
Default set forth in Section 11(A)(xx) or (xxi) with respect to the Company and
not solely with respect to a Subsidiary of the Company) occurs and is
continuing, then the Holder, by notice to the Company, may declare this Note to
become due and payable immediately for cash in an amount equal to the Event of
Default Acceleration Amount plus all accrued and unpaid interest on this Note.
(C) Notice of Events of Default. Promptly, but in no event later than two (2)
Business Days after an Event of Default, the Company will provide written notice
of such Event of Default (an “Event of Default Notice”) to the Holder, which
Event of Default Notice shall include (i) a reasonable description of the
applicable Event of Default, (ii) a certification as to whether, in the opinion
of the Company, such Event of Default is capable of being cured and, if
applicable, a reasonable description of any existing plans of the Company to
cure such Event of Default and (iii) a certification as to the date the Event of
Default occurred and, if cured on or prior to the date of such Event of Default
Notice, the date of such cure.
Section 12. RANKING.
The indebtedness represented by this Note will constitute the senior secured
obligations of the Company; provided, that upon the consummation of a Qualified
Debt Financing, indebtedness represented by this Note will be secured on a
second priority basis to the liens securing the Indebtedness in respect of a
Qualified Debt Financing and will constitute the junior secured obligations of
the Company.


Section 13. REPLACEMENT NOTES.
If the Holder of this Note claims that this Note has been mutilated, lost,
destroyed or wrongfully taken, then the Company will issue, execute and deliver
a replacement Note upon surrender to the Company of such mutilated Note, or upon
delivery to the Company of evidence of such loss, destruction or wrongful taking
reasonably satisfactory to the Company. In the case of a lost, destroyed or
wrongfully taken Note, the Company may
- 52 -

--------------------------------------------------------------------------------



require the Holder to provide such security or an indemnity that is reasonably
satisfactory to the Company to protect the Company from any loss that it may
suffer if this Note is replaced.


Section 14. NOTICES.
Any notice or communication to the Company will be deemed to have been duly
given if in writing and delivered in person or by first class mail (registered
or certified, return receipt requested), facsimile transmission, electronic
transmission (including e-mail) or other similar means of unsecured electronic
communication or overnight air courier guaranteeing next day delivery, or to the
other’s address, which initially is as follows:


Workhorse Group Inc.
100 Commerce Drive
Loveland, Ohio 45140
Attention: Chief Financial Officer
Email address: greg.ackerson@workhorse.com


The Company, by notice to the Holder, may designate additional or different
addresses for subsequent notices or communications.


Any notice or communication to the Holder will be by email to its email address,
which initially are as set forth in the Securities Purchase Agreement. The
Holder, by notice to the Company, may designate additional or different
addresses for subsequent notices or communications.


If a notice or communication is mailed in the manner provided above within the
time prescribed, it will be deemed to have been duly given, whether or not the
addressee receives it.


Section 15. SUCCESSORS.
All agreements of the Company in this Note will bind its successors.


Section 16. SEVERABILITY.
If any provision of this Note is invalid, illegal or unenforceable, then the
validity, legality and enforceability of the remaining provisions of this Note
will not in any way be affected or impaired thereby.


Section 17. HEADINGS, ETC.
The headings of the Sections of this Note have been inserted for convenience of
reference only, are not to be considered a part of this Note and will in no way
modify or restrict any of the terms or provisions of this Note.



- 53 -

--------------------------------------------------------------------------------



Section 18. AMENDMENTS
This Note may not be amended or modified unless in writing by the Company and
the Required Holders (as defined in the Securities Purchase Agreement), and no
condition herein (express or implied) may be waived unless waived in writing by
each party whom the condition is meant to benefit.


Section 19. GOVERNING LAW; WAIVER OF JURY TRIAL.
THE INTERNAL LAW OF THE STATE OF NEW YORK WILL GOVERN AND BE USED TO CONSTRUE
THIS NOTE. THE COMPANY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS NOTE.


Section 20. SUBMISSION TO JURISDICTION.
The Company (A) agrees that any suit, action or proceeding against it arising
out of or relating to this Note may be instituted in any U.S. federal court with
applicable subject matter jurisdiction sitting in The City of New York; (B)
waives, to the fullest extent permitted by applicable law, (i) any objection
that it may now or hereafter have to the laying of venue of any such suit,
action or proceeding; and (ii) any claim that it may now or hereafter have that
any such suit, action or proceeding in such a court has been brought in an
inconvenient forum; and (C) submits to the nonexclusive jurisdiction of such
courts in any such suit, action or proceeding.


Section 21. ENFORCEMENT FEES.
The Company agrees to pay all costs and expenses of the Holder incurred as a
result of enforcement of this Note and the collection of any amounts owed to the
Holder hereunder (whether in cash, Common Stock or otherwise), including,
without limitation, reasonable attorneys’ fees and expenses.


Section 22. COLLATERAL AGENT.
(A) Appointment; Authorization. The Holder hereby irrevocably appoints,
designates and authorizes HT Investments MA, LLC as collateral agent to take
such action on its behalf under the provisions of this Note and each Security
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of each Security Document, together with such
powers as are reasonably incidental thereto. The provisions of this Section 22
are solely for the benefit of the Collateral Agent, and the Company shall not
have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any Security
Document (or any other similar term) with reference to the Collateral Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to
- 54 -

--------------------------------------------------------------------------------



create or reflect only an administrative relationship between contracting
parties. Notwithstanding any provision to the contrary contained elsewhere in
this Note, any Security Document or any other agreement, instrument or document
related hereto or thereto, the Collateral Agent shall not have any duty or
responsibility except those expressly set forth herein, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Note, any Security Document or any other agreement, instrument
or document related hereto or thereto or otherwise exist against the Collateral
Agent.
(B) Delegation of Duties. The Collateral Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any Security
Document by or through any one or more sub-agents appointed by the Collateral
Agent. The Collateral Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through its Affiliates,
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives, or the partners, directors, officers,
employees, agents, trustees, administrators, managers, advisors and
representatives of any of its Affiliates (collectively, the “Related Parties”).
The exculpatory provisions of this Section 22 shall apply to any such sub-agent
and to the Related Parties of the Collateral Agent and any such sub-agent. The
Collateral Agent shall not be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Collateral Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
(C) Exculpatory Provisions.
(i) The Collateral Agent shall not have any duties or obligations except those
expressly set forth in the Security Documents, and its duties shall be
administrative in nature. Without limiting the generality of the foregoing, the
Collateral Agent: (i) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing; (ii) shall not have any duty to take any discretionary action or
exercise any discretionary powers; and (iii) shall not, except as expressly set
forth in the Security Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Affiliates that is communicated to or obtained by the Collateral
Agent or any of its Affiliates in any capacity.
(ii) The Collateral Agent shall not be liable for any action taken or not taken
by it in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment. The Collateral Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Collateral Agent in writing by the Company.
(iii) The Collateral Agent shall not be responsible for or have any duty to
ascertain or inquire into (a) any statement, warranty or representation made in
or in connection with this Note, any Security Document or any other agreement,
instrument
- 55 -

--------------------------------------------------------------------------------



or document related hereto or thereto, (b) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (c) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (d) the validity,
enforceability, effectiveness or genuineness of this Note, any Security Document
or any other agreement, instrument or document related hereto or thereto, or (e)
any failure of the Company or any other party to this Note, any Security
Agreement or any other agreement, instrument or document related hereto or
thereto to perform its obligations hereunder or thereunder. The Collateral Agent
shall not be under any obligation to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Note, any Security Document or any other agreement, instrument or
document related hereto or thereto, or to inspect the properties, books or
records of the Company or any Affiliate of the Company.
(D) Reliance by Collateral Agent. The Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Collateral Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. The Collateral Agent may consult with legal counsel, independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
(E) Successor Agent. The Collateral Agent may resign as the Collateral Agent at
any time upon ten (10) days’ prior notice to the Holder and each Other Holder
and the Company. If the Collateral Agent resigns under this Note, the Holder and
each Other Holder shall appoint a successor agent. If no successor agent is
appointed prior to the effective date of the resignation of the Collateral
Agent, the Collateral Agent may appoint a successor Collateral Agent on behalf
of the Holder and each Other Holder after consulting with the Holder and each
other Holder. Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Collateral Agent and the term “the Collateral Agent”
shall mean such successor agent, and the retiring Agent’s appointment, powers
and duties as the Collateral Agent shall be terminated. After the Collateral
Agent’s resignation hereunder as the Collateral Agent, the provisions of
this Section 22 shall continue to inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Collateral Agent. If no successor
agent has accepted appointment as the Collateral Agent by the date which is
thirty (30) days following a retiring Collateral Agent’s notice of resignation,
a retiring Collateral Agent’s resignation shall nevertheless thereupon become
effective and the Holder, together with each Other Holder,
- 56 -

--------------------------------------------------------------------------------



shall perform all of the duties of the Collateral Agent hereunder until such
time as the Holder and each Other Holder shall appoint a successor agent as
provided for above.
(F) Non-Reliance on the Collateral Agent. The Holder acknowledges that it has,
independently and without reliance upon the Collateral Agent or any of its
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Note.
The Holder also acknowledges that it will, independently and without reliance
upon the Collateral Agent or any of its Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Note, any Security Document or any related agreement or any document
furnished hereunder or thereunder.
(G) Collateral Matters. The Holder irrevocably authorizes the Collateral Agent
to release any Lien granted to or held by the Collateral Agent under any
Security Document (i) when all Obligations (as defined in the Security
Agreement) have been paid in full or a Qualified Debt Financing is consummated;
(ii) constituting property sold or to be sold or disposed of as part of or in
connection with any sale or other disposition permitted under this Note and each
other agreement, instrument or document related hereto (it being agreed and
understood that the Collateral Agent may conclusively rely without further
inquiry on a certificate of an officer of the Company as to the sale or other
disposition of property being made in compliance with this Note and each other
agreement, instrument or document related hereto); or (iii) if approved,
authorized or ratified in writing by the Holder and each Other Holder. The
Collateral Agent shall have the right, in accordance with the Security Documents
to sell, lease or otherwise dispose of any Collateral (as defined in the
Security Agreement) for cash, credit or any combination thereof, and the
Collateral Agent may purchase any Collateral at public or, if permitted by law,
private sale and, in lieu of actual payment of the purchase price, may credit
bid and setoff the amount of such price against the Obligations.
(H) Reimbursement by Holder and Other Holders. To the extent that the Company
for any reason fails to indefeasibly pay any amount required under  Sections
4(e) or 9(k) of the Securities Purchase Agreement to be paid by it to the
Collateral Agent (or any sub-agent thereof) or any Related Party of the
Collateral Agent (or any sub-agent thereof), the Holder hereby agrees, jointly
and severally with each Other Holder, to pay to the Collateral Agent (or any
such sub-agent) or such Related Party of the Collateral Agent (or any sub-agent
thereof), as the case may be, such unpaid amount.
(I) Marshaling; Payments Set Aside. Neither the Collateral Agent nor the Holder
shall be under any obligation to marshal any assets in favor of the Company or
any other Person or against or in payment of any or all of the Obligations. To
the extent that the Company makes a payment or payments to the Collateral Agent,
or the Collateral Agent enforces its Liens or exercises its rights of set-off,
and such payment or payments or the proceeds of such enforcement or set-off or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Collateral Agent in its discretion) to be repaid to a
trustee,
- 57 -

--------------------------------------------------------------------------------



receiver or any other party in connection with any bankruptcy, insolvency or
similar proceeding, or otherwise, then (i) to the extent of such recovery, the
obligation hereunder or part thereof originally intended to be satisfied shall
be revived and continued in full force and effect as if such payment had not
been made or such enforcement or set-off had not occurred and (ii) the Holder
agrees to pay to the Collateral Agent upon demand its share of the total amount
so recovered from or repaid by the Collateral Agent to the extent paid to the
Holder.


* * *






- 58 -

--------------------------------------------------------------------------------



CONVERSION NOTICE


WORKHORSE GROUP INC.


Senior Secured Convertible Note due 2022


Subject to the terms of this Note, by executing and delivering this Conversion
Notice, the undersigned Holder of this Note directs the Company to convert the
following Principal Amount of this Note: $    ,000 in accordance with the
following details.


o Check if the Conversion Date occurs during an Event of Default Conversion
Period.


Shares of Common Stock to be delivered:





Accrued interest amount:





DTC Participant Number:





DTC Participant Name:
        



DTC Participant Phone Number: 





DTC Participant Contact Email: 







Date:           
(Legal Name of Holder)




By:       
Name:
Title:







--------------------------------------------------------------------------------



o Check if the Conversion Rate is at a rate other than is otherwise currently
applicable (counter signature by the Company is not required unless a Conversion
Rate other than the currently applicable Conversion Rate is requested).


Requested Conversion Rate: 


  




Date:              
WORKHORSE GROUP INC.


By:        
Name:
Title:






--------------------------------------------------------------------------------



Exhibit A


Form of Company Redemption Warrant



